First Hawaiian Bank. Statement

BUSINESS CHECKING

 

ARCHDIOCESE OF AGANA 003
DEBTOR-IN-POSSESSION, 19-00010

GENERAL ACCOUNT

196 CUESTA SAN RAMON STE B

HAGATNA GU 969100000

HE come

 

 

 

 

 

Page 1 of 13
Statement Period: March 01, 2020 thru March 31, 2020
Number of Items Enclosed: 60 Account# 93
__- __.Direct Inquirles.or Report Errors tor. Pe eta a cag ee ies baba st ae Oe APES
Sisco pirat. Hewallan-Benk-- tee It-is-important-to examine. your-statement and-report any discrepancies promptly. 5.00. ee
- MATE BRANCH | we -. *. You must report any error involving electronic fund transfers for personal — : . ne i
400 ROUTE 8 STE 101 : . accounts within 60 days. For any other item, you will tose any claim against us
MAITE GU 96910-2026 for unauthorized signatures or alterations (and any claims for subsequent
Phone: (671) 475-7900 unauthorized signatures or alterations by the same wrongdoer) that you do not
report within 30 days after the first statement showing that item is made
available. -
SUMMARY - BUSINESS CHECKING Account # ¥3
Balance at Beginning of this Statement Period on 03/01/2020 $ 956,714.77
Plus: Deposits and Other Credits Totaling + 50,876.07.
Less: Checks and Other Debits/Withdrawals Totaling - - 276,520.99
Balance at End of this Statement Period on 03/31/2020 $ 731,069.85
For this Statement Period:
Average Balance $ 873,282.46
Minimum Balance $ 731,069.85
Monthly Item Activity (Accountholders entitled to 100 items free)
50 Checks Written + 9 Deposit Tickets + 34 Deposit Items = 93
Items Charged This Month: 0 .
CHECKS PAID
Date Check # Amount Date Check # Amount
03/24/20 1906 200.00 03/03/20 2039 500.00
03/09/20 1989 * 45.00 03/02/20 2042 * 339.78
03/05/20 1994 * 2,042.85 03/03/20 2046 * 826.55
03/03/20 2001 * 173.50 03/12/20 2047 257.52
03/17/20 2020 * 1,019.50 03/03/20 2051 * 1,934.72
03/11/20 2025 * 122.38 | 03/11/20 2052 43.75
03/09/20 2035 * 800.00 03/06/20 2053 142.01
03/12/20 2037 * 228.00 03/11/20 2054 500.00

03/04/20 2038 500.00 03/03/20 2055 103.47.

STE Member FDIC See the roverst std@isP faye +-oPtniGAdimdebt dr HoH HOTA Galen fddorcilavonkoiheae 1 AddecPeMloferoduestAAG@ro EGionfe@Binds Transters. TAB CM-2102 (Rev. 11/01/14)
First Hawaiian Bank. Statement

BUSINESS CHECKING

 

ARCHDIOCESE OF AGANA
DEBTOR-IN-POSSESSION, 19-00010
GENERAL ACCOUNT

196 CUESTA SAN RAMON STE B
HAGATNA GU 969100000

Acct. # 393

Page 2 of 13
Statement Period: March 01, 2020 thru March 31, 2020

 

 

 

Date ; Check # —__. Amount | _ Date . ., Check # Amount |
93704720 7056 43.10 03/10/20 2076 * 172.77
03/09/20 2057 1,934.72 03/18/20 2077 . 1,274.67
03/06/20 2059 * 100.00 03/18/20 2078 136.93
03/05/20 2060 245.85 03/18/20. 2079 165.00
03/05/20 2062 * 170.00 03/16/20 2080 ; - 198.60
03/05/20 2063 2,800.00 03/18/20 2081 55.00
03/16/20 2064 1,958.00 03/19/20 2084 * 253.85
03/09/20 2065 21,661.73 03/23/20 2085 257.52
03/16/20 2066 3,794.79 03/30/20 "2086 3,065.00
03/20/20 2067 233.73 03/17/20 2090 * 1,254.83
03/16/20 2068 470.94 03/18/20 2091 411.67
03/19/20 2070 * 1,590.62 03/18/20 2092 ‘130.84
03/16/20 2071 6,470.40 03/26/20 2094 * 35,930.95
03/10/20 2072 30,000.00 03/19/20 2095 29,360.69
03/17/20 2073 274.70 03/18/20 2104 * 630.38
03/24/20 2074 159.10 03/18/20 2106 * 18,523.00

* Indicates break in check sequence

ACCOUNT ACTIVITY - OTHER DEBITS

 

Posting
Date Transaction Description a pata te . ~ Debit

03/02/20 Funds Transfer 225.21
METKC INSPREMIUM 030220 ,
ARCHDIOCESE OF AGANA KM059525170001

03/05/20 Funds Transfer 74.00
OBC FEES OBC FEES 030520

. ARCHDIOCESE OF AGANA-A 132765

03/10/20 Funds Transfer 114.37
FHB MERCH FEES MERCH FEE 031020
ARCHBISHOP OF AGANA CO OE654V

03/23/20 Bank Debit 90,000.00

03/24/20 Funds Transfer 12,599.00
FIRST HAWN BANK CL PAYMENT 032320
ARCHBISHOP OF A 0366358256

(ENDER Member FDIC — Sea the sevrse GARG of page d oft this Q0040 or: aR ASEH lesion tr I Elo QALAA LA Queue ANGrat ebdlont Ainds Teansters. TAB CM-2102 (Rev, 11/01/14)
 

\ First Hawaiian Bank. Statement

BUSINESS CHECKING

Page 3 of. 13
Statement Period: March 01, 2020 thru. March 31, 2020

 

ACCOUNT ACTIVITY - CREDITS

 

Posting
Date Transaction: Description Credit

03/05/20 Deposit 200.00
03/05/20 Deposit 3,941.94
03/10/20 Deposit 248.00 |
03/10/20. Deposit. 832.00...
03/10/20 Deposit 500.00
03/12/20 Deposit 25.00
03/12/20 Deposit 44,043.77
03/13/20 Direct Deposit 948.36

FHB MERCH DEP COMB. DEP. .031220

ARCHODIOCESSE OF AGANA 4445046609057 FHB. MERCH. DEP Cc

OMB. DEP. TERM 000046609057002 BATCH 00000071001
03/24/20 Deposit 300.00
03/24/20 Deposit 337.00

DAILY ACCOUNT BALANCE

 

 

Posting Posting

Date Account Balance Date _ Account Balance
02/29/20 956,714.77 03/13/20 940,852.56
03/02/20 956,149.78 03/16/20 927,959.83
03/03/20 952,611.54 03/17/20 925,410.80
03/04/20 952,068.44 03/18/20 904,083.31
03/05/20 950,877.68 03/19/20 872,878.15
03/06/20 950,635.67 03/20/20 872,644.42
03/09/20 926,194.22 03/23/20 782,386.90
03/10/20 896,987.08 03/24/20 770,065.80

2 OBLII/ 20.2 cc 896,320.95 oe ee | OB/DG/20- 784513 4.855-

03/12/20 939,904.20 03/30/20 731,069.85

Case 19-00010 Document 396-1 Filed 04/24/20 Page 3 of 78
AAA First Hawaiian Bank.

Page 4 of 13
ACCOUNT NO. 33

 

 

[ CHECKING (ePostT

GR Fret Haweilen Bank
Aiewes FOC

 

6S 286000 320:

 

tie am ote ! - i
rea CCACLT) (2) COTE) COMATE :

*SSUCOSSS Ee PML QIIDIVITOSINIDS-APIITO ~ nn . {

 

 

 

 

3/10/2020, $332.00

 

BX og Lyraitn Bak ¢

  

 

 

 

 

 

3/5/2020, $200.00
CHECKING oi “DEPOSIT,
(BD Fires Howanan Genk Giehd oe aR

 

5 soreness
f
nf i
iw SH Coed if
on t
Teen ore Oxy GenKeD TEOUTS ‘

»PTUCOSTID« E+ BIresOMw OCIOOTOGeRIIIMD © 7.

“we

 

 

 

 

3710/2020, $248.00

  
 
  

 

 

 

oeeonT
tte
i
Sala
as
vase
nanan
moe one
Sin A cetipeom aom 5 18.90
Beshenere
je

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/12/2020, $25.00
TGHECKING .~—~—~—~S~S~™S:C POST
i ’
a> s |} BB+
L 1 BI
. : . f
i Z ll
2 ¥RNeGS238¢ roca anzazoze oosecs00-67rah0 . . - 3 5
urea wai PU
3/24/2020, $337.00
CHECKING (POSIT
ER roe ge (3/10, 50 ye iL =
| miner we i
——— wee OT
Be ERAT ane 3 Sllepdir
be wll
i, 5
#n tl) 6 i
“wei un" taen kee
nossaaszztch KO ra eeattsaenan ssa . - , . 4 f
j

 

 

 

 

3710/2020, $500.00

Case 19-00010 Document 396- 1 Filed 04/24/20 Page 4 of 78

TAB CM-2102A (Rav. 11/01/14)
M&A First Hawaiian Bank.

Page 5 of
ACCOUNT NO. 193

13

 

 

Ade.

 

We

aLufelofaleboftisitis sies=)5) eizle ja! Zhe mtr} eee
pee GPA EG tewoten fork 5 440485 74

 

 

 

  
    

 

 

 

 

CHECKING

> Fret Haatten Bonk, oe) °
wo hac “hijo on

 

__ DEPOSIT;
om : DO

 

 

 

2 t2t4052106 FH8 O3TIO ONIOOOONCATFOTO -

‘|

ose soe fier ie
ab ee 9

 

 

 

 

 

 

 

 

 

seinen
3/24/2020, $300.00
+ ARCHOVOGESE OF AGANA emt AAO eso, 1906
CEBTOR #4 POSTESLION, 19.00510 a8, men
aR EA Daren
HADATA, Gu Bae verze
BER ES Gerry Owe Smo
eet COED? ones
Qurny Cr a
K orto a
Frvciance phesagragns key 1271719 & 122019 Ure = taser -
1
at aa 4"
. ee 1
1 Q
: j a
is
iF
TRIBAL ERS 2 IN
na
a4
ae
> gyouara ne ax
& Hiahese oe Faas 76 a3
eos pees 2 a"

 

 

 

 

 

 

aautere GED Fest Hawaiian Bork. Baha Oranch

A en MEMORANDUM CHECK bmn

‘On ino abcyE cite, your chocideg Canound wat £8 chon
ELA omy een

es eA _

s $0,60%00

 

 

 

 

 

 

21Z 1405298 FHS 99232029 99IG0IOT4E7E720

 

 

 

 

3/23/2020, $90,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

alzjeloisls slajsfele

Agyrsy +

 

 

 

 

 

 

 

 

 

 

 

3/6/2020, $3,941.94
ARGHINQCESE OF AGANA Seige oom
DEBTOR IN POSSESSION, (9.00010 os ewe
CUNERAL A
eum oene wm }
PAUIOES pe umntnan : S ~c00 i
Forty Fhe snd O07 cous *
‘ Frew vires s
frre) cence ere

 

 

a EZUEISITSs CHG 03007029 00390204 7913060 ?

 

 

 

1906, 3/24/2020, $200.00

Case 19-00010

Document 396-1 Pile

Eafe

egy:
7

any

   

 

 

FHSS TT,
ad 04/24/20 Page 5 of 78
4A First Hawaiian Bank.

Page 6 of 13
ACCOUNT NO. 33

 

 

 

 

 

 

 

1994
ARCHOIOCESE GF AGAKA root
DERTOA OH PORLESIZON, tB-00010 bailar | -aad one
NGEEAGH ARETE wanna
om coat
Arcitiabeg U cheat Jase Dyrmee

 

2601

 

 

 

 

 

besa Ore, |
SEFBEINT I ‘.
AM a Mee

1
I
,
Doeles Lin anes Lartad foster g b dupeaeteichneele ?
SSeernt Rela ters tiwweae?

  
  

Wate” Skee ONARAUPAGROLO ADT AM OF Coe >1LtECEHEDS
as eae, '

« a
: ,

! ba ‘Gee ouvert
2 a aera
seven nee t
METIS aa seser hae | BhaF re
sed eLine die hanes

 

 

or rm i |

Ori

ISGP TORT RS acd 38 pIOD

 

 

greeaten nro

 

 

 

4994, 3/6/2020, $2,042.86

2001, 3/3/2020, $173.50

 

 

 

 

me
Sriomton ‘Dr. Vad 204 Lf)
Lipper Teren, Gas O61) *
_ es en.)

 

 

 

ARCHDIOCESE OF AGAMA (ti smamene wen, 2020
DEATOA IM POSSESSION, 19-0000 ae to
1 EEETA ean ONETED
MOAI Ov om anzacet
Getehor Faty Oegen, inc. $ “1510.90
‘One Thestared Nineteen ord 60'100° we
Faty Dingart, ne. e

 

 

 

 

 

 

 

 

 

 

 

 

Wey 22501, 2072022 Repel TS fee Carers i
2
‘ ‘ Q
3
i aa i] i
am tet if if a i
° ° . DEReEE Nee sevseth + ghenetes? i il a YH nf
we &
2020, 3/17/2020, $1,019.50
ARCHOSOCESE OF AGAKA sean woman name ams |
DEATOR POSSESSION, 1.00010 we anu
wn tigenenascnen © 2167020 j
PAOD Santa Sarbare Cathoac Church $3 -~ane §
Eig parece OCs 1007 i
Barla Onbere Coots Charon a
Fe count aa
Wy) af
-_ obdiownean Ward Youn Ory 20+ Cahehe Feta POA Date" ?

 

 

 

FRUEADYSNE, TPEUSBU TD BARA OT GUAM DHT ERB LENS

me obaat

 

ge spused MEPL CAGLE DE
"

Be AB iis

Ge.

 

 

 

 

 

 

2035, 3/9/2020, $800.00

 

«0307020 043007000042500 +121301028« sons cox © oononj309

 

 

 

2025, 3/11/2020, $122.38

 

 

 

 

i Fecst rennaee oaue, 2037

! OR Wi POSSESSION, 18-20070 on eee =e

i {WORE on PA HT 8

4 WQAIA GU etd Bata] }

i PAVIOnE

$ cmmnce  Seacaoncces

} Torey Bight and Ocri807 pune

i Senco @

i 455 TeGouny Prowy Suite 330

ico E.Qiyee

4 a

2 wee ay ween ;

| Bockground creck tw WRGOR, 40784 t
1

a rem 2

 

 

- ee cad oy SRE

 

 

2p CS oe
oe tee aa0D

Oe Da CR
2383600 B2erat$ 1:

 

 

 

e.
2037, 3/12/2020, $228.00

Case 19-00010 Document 396-1 Filed 04/24/20 Page 6 of 78
4-7

TAB CM-2102A (Rev, 11/01/14)
Q&A First Hawaiian Bank.

Page 7 of 13

 

 

 

 

 

ACCOUNT NO. 93
DEBTOR IN POSSESSION, teeomne i Segoe
nGkinpaceeae .

SURGF tay. Bike Avago

neeke

‘Hagaina, Guan 96022
ee

Heating Aram ee Cana ang,

 

 

 

ARCHENOCESE OF AGAKA SRA neater wea.
DEDTOR IN POSSESSION, 1840019 une

Seow aroza
carrone 3
FOF Atay, Khe A Ore gque “m0

hee Haredred
Mayr. DevdlA Oesgs
- lear
_ mea ———#
ioeeeweave

Heaseeng Amman

 

 

 

 

 

 

 

 

 

Le
Be bh 2 tet ene A
HUTS
rh tee aa eb ‘ 8
‘ a2
‘ i
‘ a Pe;
Linea tt-tgttnalesbend belser-pyivudanand 5 pes
Fee hEE cape e svete i
tated toe wt v4

eS" Seve rere ad BE MES Eig EE ar] GAMA OF CUM DIZED EIEN
ja

Oe Nosema mut eettat

4

e

é

.

'

‘

2

4

+

>

a

i
ane gees on)
t1t0019 Bebe gbeay)

faerie Bae oe eae pry mates
Ter eteh aes steer erpenae onset | Bes
HEE eat aap Shes

 

wwai Side dentin

* ocr. ,

 

 

 

2038, 3/4/2020, $600.00

2039, 3/3/2020, $600.00

 

 

rape
CARAS Payons Maco ex.
‘Thee Bhd | Delt N tee sand PLOY

ARCHINOCESE OF AGANA fasiommen ee
DEBTOR IN POSSESSION 29.00000 oo
1 GUSTAV STE
HOGAUEA Gi 9ENG

 

Pavers thertety ie,
‘118 Cvaan Sarno Pipe

Ceocerigs fon Anne Bannon

 

en

ae eae Lbs

 

 

 

 

 

ARCHENOCESE OF ACARA ies
DEBTOR Bi POSSESNON, 19.000 10 sare sateen es

“aaa 49 404 arora "

SESE cum Homer Avtenty $ vanss

 

 

 

gh Hursded Twenty-Ss
“Gawm Power
P.O. Bsa 29068

a mae L fi Qylie~__

Bcd. TAQORDONS ta. DETER renee ewe ce

 

 

 

 

ewANe ein Meas

HURIWE
Ailes tease t

 

i
+
:
:
4

PER esst tree
mhekpemems ser

sotto Taare ORAS PANE OF COE DETIONDIESC
‘

 

 

AwO nee uae
po reacs to oy Dac

Hom Te OGRE RN, 2 ee
aoa Wareey

’
,

s Ue PETES, ch
'‘ -
t

  

 

 

 

 

 

 

 

 

 

 

 

 

 

AY

 

 

”
Sven. §
Lovosas .
Pe gt igseenaar.
re . . + A “ seek ee eeeritte
- <. : rrr
2046, 3/3/2020, $826.65
HOE: 9 aoa 20st
DesTOR bt POSAESSONL 4-00010 mE inne
CEETADINN TO
eSNG pew
ae Aschdincare of Aga $ wERI2

‘One Theassane Nine Hundred ThitySour and TEs grsrtetsstesetomanusentstminenannreserervmnrmmmrrrenysneessents
Aecoocene of Again
190 Cunna Son Powron 0B,

tp . GU BEN

. ie Cart

mo ARTES
Chae press Cott cone ma ae te nin ca

 

 

 

 

 

 

 
 

a CARTEM.ONE, NA
oRQIEUTION aspo2029
, RICHMOND, VA 09021

q lo TSOeNED

 

  
 

Oe hate Peder

alhdadd taba T3200 034,023

 

 

 

2047, 3/12/2020, $267.52

Case 19-00010

  

toons tee CD pease 200 bape enemies

 

 

 

 

S087, 3/3/20 OA TSAO
Document 396-1 Filed 04/24/20 Page 7 of 78
AGA First Hawaiian Bank.

Page 8 of 13

 

 

 

 

 

 

 

 

ACCOUNT NO. 593
ARGAOSOCESE OF AGANA S20 armen gem 2052 ARCHDIOCESE OF AGARA Fas) roses mate
DUGTOR 19 POSSEEYION, $9-00010 ene or DEBTOR Ol POSSESSION, 19-60219 AL QoS
a
{SM CUEZTA TAN RO OTE 2D j moive
ares 3 ~ar 7 i MAAC = Dorm Paate 2
nor cae | 1
blend Choice Och ting Hane a rete”
19D West Lianne Drie Site 6 930 8. Maine Come Drive
Cate, GU asaay Term, GU 9
wo Efi. a j /
tw neue 7 5
tev e008

 

 

DtZ1AOSZIIe £1 DIFFZOA COB 194 G7CAIN
sia Mee ott ’

 

 

 

 

g

}
3

 

I

neg

: To
DIES

ASD ieee PDS

 

 

 

 

 

 

 

 

 

 

 

 

2082, 3/11/2020, $43.75

 

 

 

 

ARCHDIOCESE OF AGAMA cei mamma ast
DEBTOR BM POSSESSON, 16.0000 an
GENERAL ACCOUNT
fl CURRIA GAN RARE STED
Tega, Ona se

2083, 3/6/2020, $142.01
2054 ARCHEROCESE OF AGANA, een, 2055
one DEBTOR IM POSSESSION, 13-00919 Sates acaet
GENERAL ACCOUNT
aeezete NOOMEIACre NaN IED amend

 

 

Pract Rleedenca for Fabrumry 2020 - Fe, Jofrey Gon

 

 

 

sume, of Soom pizi2ecuise
RIG TBiki

eee

 

 

 

par TH

GEERGF Foter Ducnes tiriaty Sood OF Fe. Cwie S. Vin 3 star
Fam Hrd 100" Ona Hundred Three and:

Fagor Ouenas ttemortd Schad Fr, Corea S Wha .

FO Box FD

Hagaena, GU 9502

9 ~ BELAY -
Radel; Ler Feb 2020 Fist Prone

 

 

 

 

 

 

 

 

 

&
2054, 3/11/2020, $500.00

2086, 3/3/2020, $103.47

 

 

 

 

ARGHEHOCESE OF AGAMA rant:
DEBITOR tt POSBEESION, (0 00010 mee
SENERAL ACCOUNT -
MOCLICSTA 00 Raut TTD
AARR OU AD

SRR Sutey Corn

ARCHINOCESE OF AGARA reper eet
mee DEBTOR 81 PASSESSION, 19.00010 ea
| UBSEA RAIN ETE D
mayne SCADA ee

myTone
OREROF  Archdccnse of Agne

(One Thasand Hine Hundred Thirty Fou and 721007

 

Fony: Trees and 1007
Oh etry Coxpur- Pety Coch Cutiodkan

 
 

=o
Petty Cash Pectevchmant C2008 - Uteetane Tetres Bs

 

aoe Mee

wm, 3
vigtayseyne PHU 62942050 602003254995600
+ ate . . week *

 

Arovioose of Agana
196 Gunste ian Flarnon, Ste B.
Hapom, GU apa
ae
(Creneary prints Sel [ereteurerrd Viaee tre BPE CE

 

 

Y gyeya

    

 

 

 

he

 

 

 

 

 

 

 

2056, 3/4/2020, $43.10

2057, 31578020, $1,934.7

5-7

Case 19-00010 Document 396-1 Filed 04/24/20 * Page 8 of 78

JAB CM-2102A (Rev. 11/01/14)
M&A First Hawaiian Bank.

Page 9 of 13
ACCOUNT NO. 3

 

 

 

 

 

 

 

 

 

 

ARCHINOCESE OF ACAKA Forty nericnn pass 2088
OEBTOR Bi POSALESION, $9.40019 wn oma , on
act
Ne Pm ated
ourmeccend eearem9
30) tee 4 s
1 Oevd Arvoree “om 7?
One Hundred carn bua,
(Daves Arnot a
-
re el
DIVA Serdce O12 8 Boas an > -
EE
BERIT “Mee My . : ae - "
Aa i

wot bheead

 
 
 
 

 

RHA, T020-05-G6 LAST CF CUM >IRTELET ETS

ee rst ule ena St

toaue oe Sicante

rwee mee ‘oe niente Fereten Dect

i One Sy Aa ERED LO Dt

Biiiteweeesenrastet Figen

sies ae

 

bene serves ca Aapiis bares 6 dere a

 

 

Fed Ae emer ak Oe
milehes sme i

 

 

‘Dastetl Excerprtess inc,

 

hee Beret Pumping
PO Bos car0
van Hacatna, Guam 90932
Irve8 3686 Ropers machon mink mn ane
1

4

   

* a4a3ce sods ddotdssegd > 12 veasorde 205: 0834
.

 

 

 

 

 

A350036 Dabo) Mi bee aCe roe 293000)
wn,
SY ITOK

+ Om

 

2059, 3/6/2020, $100. 00

 

 

ARCHINOCESE OF AGAKA Ce derwarerineer’ 2082
DEBTOR IN POSSESSION, THEDND ee rd
a
mae ea ac FTE 8

 

 

 

 

 

Peer erry
sare ae ee HOD
@

    
  

xe

CPCs
St Ueed

 

1 S1OGORTAS

fa

 

cieeens as

 

 

 

2062, 3/5/2020, $170.00

 

 

 

 

 

OF seg! weananmeim 2064
DESTOR in POSERSEION, 19-00910 oe one
ACCOUNT
Waar ma RENO Monee yoru
gmoer Beet ArOory Cetote Onan s 1988.00
‘Ore rn Sigh ad OOF ecxaand
Antony Candte Church a
557 Chetan Sen Acignda,
Terran ng, Gusen 96713 , ~
SESS, rome
Teor
een

 

 

 

 

 

 

 

2064, W7iei2020, $1,968.00
Case 19-00010

2060, 3/5/2020, $245.85

2060
ARCHDIOCESE OF AGANA erat peedeon Gant
DEDTOR H POSRERSION, t9-c00t6 ae om
WOCLESTA SUAAMCN S18 eee
WARATIN FRE ORD }
GeaAGe  ateo Pung S ~20s93 i
two. pyties etd OBO” vam E
a

  
 

 

 

 

ARCICHOCKESE OF A0ANA anes maaan ine
DEDSTOR IM POSSEEEION, $-40010 beaded
AUATIN GU TSRS
FRIAS Beret Phabeg
Teg Than
‘Garret Ersocnrians tric,
PO Bax 4300

 

 

 

 

 

‘14 CLETITA GAN RAAIN STE 2aereao

 

Ox Barre Pirorg
‘Hegeina, Quem S072 a
we =
roe 31 098 Inaiaed nage &° cents wet-an HE RR *

 

 

 

 

 

 

 

 

 

 

Boat *
r
2063, 3/5/2020, $2,800.00
pt con memee ee zo
eaten m posbesuion, 184 OE KK OT eat ats Se were
eee oo a : Mad oy 1000 s2000
Soee wad dua sep Anon oes HD 3 usours
T 7 TMIOO" TOUANS
Bak of Gear a
118 S¥est Cram Sarto Papa
Magaina. GU 920t0 G2 : : a
ai
Co] - - th Gidiews 7" = }
a
‘J
_ ™
ase e da Oy ,0L8 | a
. ; a
3 j A
| Aa
! 3 i
Fuasaretcecen sees | ik
an LETA-0E-SS BONG OF CUAM DELIBEE DEES t
5 j a
vat wun) weet : &
sPectiet toyeud her hete weed res bad ; : =
SOUT on veo oe few cae! each thee ia
ve as re ei ere es ray |
tat menan vanes !
OCl

 

 

 

 

 

2066, 3/9/2020, $21,661.73

Document 396-1 Filed 04/24/20 Page 9 of 78

 
GGA First Hawaiian Bank.

Page 10 of 13
ACCOUNT NO. 3

 

 

 

 

ARCHDIOCESE OF AGAKA Rs eerpee ecg aenl 2088
DESTOR IN POSSESSION, 19-8000 beter <7 ane sm
HOQESA GARMRNSICS
WIGAIA, OU HD ARI
wie
GAAS Fa, Jecbey San Nicos $ -azoers
Theor Thexans & Faw ond Taro OCULAR
1 fe, deruey Ban ticcies a
‘
on Leanne - ]
Raxabyrnenents of Creat rant
a ee _ |

 

 

ateodeq

   

 

on. :

ae

t
2
428Ls,
arvsossogszee fHiet

wala

a

ate woe at ON ed: em Oe
Jiteese taste ote ove en HO

o
el

 

 

 

  

 

 

 

 

 

”” srenooceseonacata - tery ceomena Jos 208?
. DEBTOR & POSEESEION, 19-4000 wae eee _ foe
TIOASIADAINORBIER Senco
Wecaa umm were
. mato ne Bocas
‘ohOtR OF 1 Fecetal Execs Cop. SF dian
, pred Thety. Tree and fatoer ot UU
Fodecd Caps Cop. -a
PO to :
. . Manonsts, Hi 06849-5716
m0 .
Rak tei ae a ea an nt mine nce ee
Pa eeNRSPRRSOFTRORSHIRLIN men LRSERRIRA ren
vateine n stem es "

Mes feet bas
Meda > ad le at

’

 

Pt Tageeet: er rer oh be TEA
a ae

  

perder eae een, be

 

 

 

“a
vee awe

a1 Nh iTbed ae tee oe

 

 

 

2066, 3/16/2020, $3,794.79

 

 

 

ere

ARCHDIOCESE OF AGAMA 2068

DEBTOR IN POSSESHON, 1900010 a orm
~atgenconemen we
eae Ware $ ~om 1
For coun i
wane. a

Mihew A

agains, DU 08910 J

Det. S015 We SO1SG7RE Kerrie in eens G ee 4 aman =

 

 

Meme oma tem be

oT apaneangan rare-91 2 pes cb Seem 3970007 496

 

 

UE or com va Cie He
sata ue

‘ Boy ceebsrcs
ony rere-er ty

 

 

 

 

2067, 3/20/2020, $233.73

 

 

ARDHOIOCESE OF AGANA fast eae eo
DEBTOR PM POSSESSION, £9-00719

900 CUESTA Sse Cain ATE
HAQATIA CL TORE

 

‘Merea Corporation
137 Maprny Goad, bce
Hagera. GU o83t0 ~

ACA POST 16168 rectors ase, pen etten |

 

e
hens

 

 

 

 

 

 

 

 

 

 

2071
ARCHOIOCESE OF. recpaen ere.
DEBTOR N POSSECOA, {0.00080 —«—€ - acceso |
‘Tae CURSTA G58 RAMON TE yar man
MCAT, Gt ¥ }
EES suneannony Candia Giant 3B “aaroso !
id oan i
Sabra Arwaay Catheic Chachs a
‘$22 Chafen San Aetonay,
Tarueing. Guan 86913 i
“ i
‘Dratctber of Sten Parnes Cnaeh Mt at Ainree bens FN
L amamenmreren

 

 

Me

tat po tae

wos - "
“2¥2100S238¢ FHS 91182020 03900105 7905100
pore mR

 

 

 

 

eit

Yaeger at ering

 

 

2071, 3/16/2020, $6,470.40

Case 19-00010 Document 396-1
6-7

 

 

 

 

 

 

 

 

 

“4
sedavizqde«
oF >

  
  
 

2 O2t92920.09290220r ab Nee

kom

 

   

-¢
a
®
A
saeveget
Ste
ser bee
to "re rere
SS "se
arenes fe
ee
,
:
1
oF ok) eemates Ose 2072
DEBTOA Di POSSESSION, shc0018 at ae wonee
wae
s “FOOL
ORL
8

 

 

 

 

“

 

 

 

2072, 3/10/2020, $30,000.00
Filed 04/24/20 Page 10 of 78

JAB CM-2102A (Rev, 11/01/14)
QA First Hawaiian Bank.

Page 11 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
  

ACCOUNT NO. 3993
ARCHDIOCESE OF AGAMA
enter os he one tre a DEBTOR Of POSTESIION, 19.0010
Sener : 100 CS BE TED
eee aeeme . } SADATIA, Ces C0
roe
Gu Fy, Patra Anas S$ wm i rus Mery. Braga Arroyo
Two Har cred Savery Fans” ard 10/100 coun E ‘Ore Year ded Fite Hiew ard 10/17
, Radek G. a Agr, Baka
{aay Won FOG Ise
peg TAHAING, Cason BATA Gu » 7 , e 1 wos
Retntr, Medearn Ma © =~ sais * } emetic a
’ 4 |
EE
2 °
sae Vey :
e522
La #5
e + if ii J lars
oemenrh PEG NOTEE DIZTI/IN TH AIEDLODN. v5 "1g *
: tts
. “t a
f . i Iu 8
| = IS
|
: \ | “
2073, 3/17/2020, $274.70 2074, 3/24/2020, $159.10
antne: 207Te
DEBTOR ou POSSTESION 19 00010 = one | OEDTOR bs PORSESSION. 16 oouto
PRLCUESTA mae 38 ase
PEAITWA Gd } mognenee
ERDF Abnira Rawlel B. satagun S$ ~war7 z 2
i SOO GTA
Oc
Abaia otiel 8. Galaga qa mer
23.8 i roe
on
a i Borrgods, GU O62 1-0
Remy, Chay, Soegsts Eqparaion 318 Patatte Bt wrens? = | sun
{ Bed Mgr ote -
, . - | a i any
fe mete
1829 08640001 o00ke 1 soateios
‘ FOR DEP FHO 4137S
: sary CA PAYEE ABS OF EXDORSE cusnanreen
' pease tt ste telat 4
i B28
i Sota
: Hayy
i
i :
A i § ao
2076, 3/10/2020, $172.77 2077, 3/18/2020, $1,274.67
_
ARCHDIOC! GANA eicmana 7 2078
pasion ia posscaaoa. 018 ont gore ~ an DeUTOR PA PORDEDHIONL oh 208t8 =a oon
(GTS Rn A a races a naan sts svn
Sone. ‘Guan Vowes Agha ty $ “195 98. wee thd Puc Fer Evat $ “165.00
(Oru Hared Thre St arc YY couse bon Sartor vot
é a
inona v4 [sere
- pon a { : Bamgada, GU O02! ¢ 1
al ~ Ee ee * =
Ay nee Teer owe 2 j ~~ BR THEA TO ests Cones wD Bt ng + 7 ST > i
: |
beth 1 * “f
' g
3 | :
OS ee g i - SCRMWLAL DIG 1 BARK OF AM tt snd os 22
weDsaayses TOIO-Bb- 46 baba CF Kew -erleae rats z a. nfs"
. ttn 7 is A oe For
-: aa
:28Ba ee,
peer tr . 3 3A oe ena sis, s &< 2
BERS Teac Prop J: PO Bae e
t

 

 

 

 

 

 

 

 

 

2078, 3/18/2020, S169 e 19-00010

2079, 3/

Document 396-1 Eile pie

14539395 585 0

Page 11 of 78
47 First Hawaiian Bank.

Page 12 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCOUNT NO. . 393
HOHOCESE OF ADAKA wel 2060
uBtOn On POSSESSION, 19-00018 aes accmm
“noes soso
fA ne et
ORRER GF  Peotc Wexte Systema, UC s "108.60
Pe ered CON OT" OCLLARS
Paci Waste Gyrreme LLC a
286 Warne Gireet
Tesenrg, GU 0803
~ nin -—P
Act, TO ,
LN
4
I i
a
PDEA NG? EIGROD EAN GUAM 2 LUO LSS ne othe dai
oe
Hagen AB
eer '
3
2080, 3/18/2020, $198.60
ARCHINOCESE OF ACANA 2084
DeMTOR Os POSGESSION. ¢3-00010 oo anon
GEscenas A
aD CEETA DIN Rano STE . anoome
BE $
Seren Corpor” “IS
Vane trece and SOY cxutena
Xam a
$37 Masrray Bid, Four |
Magura, GU 86710

PO ee

 

 

 

wees

 

 

 

 

 

 

ARCHOIOGESE OF
OSHTOR IN POSSESLICN, 180010
GENERAL ACCOUNT
RE CUREIA GAN RAMON BTR
GATE, TU RED

FAUST unm Pusitcater, tt.

 

Tine Thowsend Strive
Guory Publeatans, Ina.
News
2X. 0os ON
Hageina, Guise 92207
wien

 

 

 

 

 

 

OVER a Se CL, OS TASIRT UE ICOTE 18S ET
2086, 3/30/2026, $3,06:

C2se 19-00010 Document 396-1

 

 

 

 

 

 

    

 

 

PAZAGSIIN FB OI FAI020 00200 1041752250

  

 

ASCIUIRNCESE OF AGAIA, erst nanmanen amt 2081
DEBTOR M POSSERBON, 18-0080 eo aeciem
GENERAL
AB CLE OTA CAN AACN STE ane
AULA OV B88 }
Bip -¢ .
aes DRG Wai S--psor
Ah i
Der Fie COLLARS.
Thee
Se fig | bimes Cralee Darling Wate a
ZEEE 190 vee area Ome 6.00 6
Dececa, GU Sta {
9 F
ow rhe so
memo ae Posen j

   

    
 

 

 

2081, 3/18/2020, $65.00

 

ona t anemia
2 eee
aarre

 

Women AT NR habe PANES
Ueolt Mowe ited ots aod eID

 

 

 

 

 

 

2085, 3/23/2020, $287.52

 

 

 

 

 

a

ARCHDIOCESE OF AQANA raat varpaaas Oe 2000
DEBTON Fd PORSEERGION, 19-0018 Lede yaaa free
iss centA tanner are
RGN en Ou TD snveno
CRRRGE 61. Cmedd Sewn Riches 3B tases
Com Thoveand Tag Mandrou FipSteun sted Bpriggrrrteereceteecrseesanstaneesenmenmnroresemersanezisenetsrm — DOULARS
Fr, Renard Pichores a
situa SE —— —
wed ca Pie FAM Pe l }
Larinaanaicaeimer eweenenmnerrniiminaninaamrmerrrennina tp]
poner ——
1 3]
TEE aE IH ites ie.

 

 

 

2080, 3/17/2020, 3738483
Filed 04/24/20 Page 12 of 78

7-7

JAB CM-2102A (Rev. 11/01/14)
 

Page 13 of

First Hawaiian Bank.

13

 

 

 

 

 

 

 

 

 

 

ACCOUNT NC 33
ARCHOIOCES2 OF AGAMA Pegi rane wen 2031
GEBTOR 81 POSSESSION, 18-cONte wae on Te
eee ane
CAYO RS aon poner $ -me
tes we DOLLS
Guar Poser 8
PO. tine OOS on
“peas me ~ j
o Bae GDAP Se $—-9
ouge” 7 i
if
teat : oof e
Vee gad

   

eet *

 

 

EREHOOCESE OF AGANA ‘tmnt eaemenon gare 2092
SEGTOR IN POSSESRON, 1369010 wae oe
smega panaeoetie 02d
Ala, Ca OS yt )
PAYTOTIE
ABOU Chen Wicereares Aunotey $ -i0
Ona Mareioa They DOA
Guern Watermarts Austorty a
P.O. Ae IO
cms. Geen Dae Oe ..
amo % _— a

ADL O3GS4 mere en

 

 

 

ABEEEASARE DUTOODS-16 GONE Ty Cuow DUD EIBEAEC

 

 

 

 

 

 

 

2091, 3/18/2020, $411.67

    

eg72ngget 2019-81-18 savdaauny §

 

Q£to6r-25 9929

 

 

 

 

 

ancerton, Cha.
PO, Gan (Oe .
414 Church Sawer, Sue 295
Bendgarre, (0 tesa :

 

 

 

 

 

oo 4 tv sen amo ioaotes
PH ae
, ° mm oF Dit atiene
. va seine cehtin: 1
ree wee eh ~
mee tee ee
Ort
2092, 3/18/2020, $130.84
ARCHDIOCESE OF AGANA FEST arn SO 2095
DEBTOR IN POSSESSION, 19 108 oo nurs
GENERAL ACCOUNT |
“ae own
aan Low Chesa of inte Taye s “Palen 6s
Twanry Nine Thoveasd Trees H. ex CAT ora
Lie Othocs 4 of were C. Lever a
Attorney a ~~ eo
Har Tone Peter ng XP 4
$04 tlewen Cortes. A oct" 4
30 sagera GUD fe ene 1
Lap Set te ha tow. 2200 ’
4

cere

 

 

 

 

apes cewnaces at"

RST ete re

 

 

 

bo bheb sd A rhs yeath

EV AOE LETS
Se dae

 

 

Ls Steet

 

 

 

 

 

   

eek eto
ee ty nlen ere

spose

 

 

 

2s Re oe AND,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, wa
: &
ec). 7 Oo :
2095, 3/19/2020, $29,360.69
ARCHOIOCERE OF AGANS et] eeneen Be 2108
OEDTent tn POSKEREIOOL, 1800010 on sae ane
HACRATE NAMA STER Sre2KI0
CREE ese raratan Ok $ 9523.00
(CGagineen Thousand Fave Huncred ry mune
Fir Haein Barat a
fy 3
ute SPT “
Lanett

 

 

 

 

 

 

 

 

: OE races
2084, 3/26/2020, $35,930.95
« _ ARCHOSOCESE OF ACA! 2104
Seaton ol POSSE bErON sscnte sa eae eae aan
werimae rere arttone
2
anor ‘Devons Pacto S$ sy 00 7%
Aaetundes th Y
Cecome Pattie 8
ANG. tne Carpe Oren
Terra Gu 06013 on).
wens tx a
NE, MUP TIDID EE nee meme cae ep AS “
4
~ tyra ~
+ aot
_ oi
is)
gi
Qo
a
Qa
So,
. age og gm gonniene BR:
nae olga AT Se besa <;
2 |

 

 

 

ue salaosore< Frey G2tgs070 og outCueGv08ed

 

 

 

 

 

2104,

3/18/2020, $630.38, co 19-00010

Document 396-1 F

 

 

 

210

3/18/2020, $18,523.00
ted 04/34/30 Page 13 of 78

 

 
11:57 PM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

 

 

o4ov20 Reconciliation Summary
10012 - FHE 3 -AOA -DIP Gen Acc, Period Ending 03/31/2020
Mar 31, 20
Beginning Balance 956,714.77
Cteared Transactions
Checks and Payments - 69 Items +278,448.25
Deposits and Credits - 19 Items 52,803.34
Total Cloared Transactions -225,644.92
Cteared Balance 731,069.85
Uncleared Transactions
Checks and Payments - 24 Items 43,112.20
Tota? Uncleared Transactions -43,112.20
Rag\ster Balance aa of 03/31/2020 687,057.65
New Transactions _
Checks and Payments - 23 tems 70,738.11
Deposits and Credits - 1 item 5,640.00
Total New Transactions 65,096.11
Ending Balance 822,859.54

Pago 1

Case 19-00010 Document 396-1 Filed 04/24/20 Page 14 of 78
11:57 PM

ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION
Reconciliation Detail

 

 

 

10012 - 1993 -AOA -DIP Gen Acc, Period Ending 03/31/2020
Type Date Num Name Cr Amount Balance
Beginning Balance 956,714.77
Cleared Transactions
Chocks and Payments - 59 Items
Bill Pmt -Check 01/06/2020 1906 Gerry Caz x ~200.00 -200,00
Bill Pmt -Check 02/04/2020: 11984 Archbishop Michael... X 2,042.85 2,242.85
Bill Pmt -Check 02/04/2020 «=: 11869 Frank Whitman x ~45.00 2,287.85
Bill Prnt Check 02/05/2020 2001 Magr. David LA. Qui. =X 173.50 2,481.35
Bill Pmt -Check 02/1272020 =. 2020 Firty Dingera, tne. x ~1,019.50 3,480.85
Bill Pmt Check 02/12/2020 2025 L& S Renta! x 122.38 -3,603,23
Bill Prt -Check 02/18/2020 89. 2035 Santa Barbara Chur...  X 800.00 4,403.23
Bill Pmt Chock 02/19/2020 2038 Msgr. Brigido Arroyo x -800.00 4,903.23
Bill Pmt -Check 02/19/2020 2039 Msgr. David LA. Qui... X -800.00 $,403.23
Bill Pmt -Check 02/19/2020 2037 Selection.com x -228.00 -§,631.23
Bill Pmt -Check 02/20/2020 «2048 Guam Power Author... X 826.55 6,457.78
Bill Pmt -Check 02/20/2020 2042 Paylass Markets Inc. x 339.78 8,797.56
Bill Pmt -Check 02/20/2020 2047 Catholic News Servico =X 257.62 7,055.08
Bill Pmt -Chack 02/25/2020 «2051 Archdiocese ofAga.. X ~1,934,72 6,989.80
Bill Pmt -Check 02/25/2020 2053 Docomo Pacific x ~142.01 9,131.81
Bill Pmt -Check 02/26/2020 2052 Island Chotee Drink... X 43.75 8,175.58
Bi Pmt -Check 02/26/2020 = 2054 FDOMS x $00.00 8,676.56
Bill Pt -Check 02/26/2020 2055 Fr. Carlos S. Vila x 103.47 - 8,778.03
Bal Pmt -Check 02/26/2020 =. 2056 Shirley Corpuz-Pet. xX 43.10 9,822.13
Bill Pmt -Check 02/28/2020 2083 Barrett Plumbing x -2,800.00 12,822.13
Bill Prt Check 02/28/2020 2057 Archdiocese of Aga... x 1,934.72 ~14,556.85
Bil) Pmt -Check 02/28/2020 2060 Barrett Phimbing x -245.85 ~14,802.70
Bill Pmt -Check 02/28/2020 «=. 2062 Clayton Q. Torres x ~170,00 -14,972.70
Bill Pmt -Check 02/28/2020 «=. 2059 David Antonelli x ~100.00 ~15,072.70
General Journal 0202/2020 4G032.. MetlifeSmallBusina.. X 225.21 -15,297.91
Bill Pmt -Check ogos2020 2085 Bank of Guam x ~21,661.73 36,959.64
Bill Pmt -Check owv0w2020 462068 Fr. Jeff San Nicolas x 3,794.79 40,754.43
Bill Pmt Check ow0372020 2064 Saint Anthony Catho... X 1,958.00 42,712.43
Bill Pmt -Check o3os/2020 = s 2071 Saint Anthony Cathe... X 8,470.40 49,182.63
Bill Pmt -Chock 03/05/2020 = 2070 Xerox Corporation x ~1,590.62 90,773.45
Bil Pmt -Check 03/05/2020 «=. 2088 MCB Inc. x ~470.94 $1,244.39
Bill Pmt -Chock 03/05/2020 2087 Federal Express Corp, X 233.73 51,478.12
Check 03/06/2020 2072 Aschdiccese of Aga... x ~30,000,00 81,478.12
Bill Pmt Check 03/06/2020 «= 2073 Fr. Redolfo G. Arejola =X -274,70 81,752.82
Bill Pmt -Check 03/06/2020 42076 Almira Rosie! B. Bel... =X ~172.77 81,025.59
Bill Pmt -Check oaogz020 = 2074 Msgr. Brigido Arroyo x ~159,10 82,084.69
Bilt Pmt -Check 03/10/2020 2086 Guam Publications, ... XX -3,065,.00 05,149.69
Bill Pmt -Check 03/10/2020 2077 GTA Xx 1,274.67 06,424.36
Bill Pmt -Check 03/10/2020 2080 Fr. Ronald Richards x ~1,254.83 87,679.19
Bill Pmt -Check 03/10/2020 = 2085 Catholic News Servico X ~257,52 87,936.71
Bitl Pmt -Check 03/10/2020 2084 Xerox Corporation x -253,85 88,190.56
Bill Pmt ~-Check 03/10/2020 =. 2080 Pacific Waste Syste... X ~198.60 88,389.16
Bil Pmt Check oa1q@2020 «=. 2078 Mid Pac Far East x ~165,00 88,554.16
Bil Pmt -Chack 0410/2020 486.2078 Guam Power Author,. XX ~136,93 88,691.09
Genera! Joumal 03/10/2020 «= G032... x -114,37 88,605.48
Bill Pmt Check 03/10/2020 2081 Istand Choice Drinki.. X 5.00 88,860.45

Case 19-00010 Document 396-1 Filed 04/24/20 Page 15 of 78

Page 1
11:57 PM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

 

 

 

 

ogo Reconciliation Detail
10012 - FHB 193 -AOA -DIP Gen Acc, Pertod Ending 03/31/2020
‘Type Date Rum Name Ctr Amount Balance
Bul Pmt -Check 071172020 «= 2094 Elsaesser Anderson... X -35,930.95 ~124,781.41
Bil Pmt -Chack 03/11/2020 =. 2085 Law Offices of John... =X -29,360.69 ~154,152.10
BIN Pmt Check 03/11/2020 =. 2001 Guam Power Author... =X 411.67 154,563.77
Gill Pmt -Check 03/11/2020 89. 2092 Guam Waterworks ... x 130.84 ~154,694.81
General Journal 04/12/2020 «= GJE-0... x 873.67 ~155,688.28
Bil! Prat Check 03/12/2020 9.2104 Decomo Pacific x -630.38 -156,268.68
General Jounal ov1272020 «= GJE-0... x +298.11 158,596.77
Bill Prt Check 03/16/2020 =. 2106 First Hawaiian Bank‘ x 18,823.00 175,119.77
General Joumal 0282020 «= GJE-0... x 357.40 ATSATTA?
Generel Joumal 09/26/2020 «« GJE-... x -298.09 ~178,775.26
General Journal 02/31/2020 «= GJE~D... x 40,000.00 265,775.26
General Journal 02/31/2020 = GJE-0... x 12,599.00 -278,374.26
General Jounal 0431/2020 GJE-3... x “74,00 -278,440.26
Tota) Checks and Payments -278,448.26 278,448.26
Deposits and Credits - 19 items
Deposit 03/05/2020 x 200.00 200.00
Deposit 03/05/2020 x 3,941.84 4,141.94
Deposit 03/10/2020 x 248.00 4,389.94
Deposit 03/10/2020 x 332.00 4,721.94
Deposit 04/10/2020 x 500.00 5,221.94
General Journal 04/12/2020 «= GJE-0.... x 0.00 5,221.04
General Jounal 03/12/2020 = GJE-0... x 0.00 5,221.94
Deposit 03/12/2020 x 25.00 5,248.94
General Journal 03/12/2020 GJE-0... x 298.11 5,545.05
General Joumal 03/12/2020 = GJE-0... x 973.87 6,518.72
Deposit 03/12/2020 x 3,334.59 9,853.31
Deposit 03/12/2020 x 40,700.18 50,562.49
Deposit 03/13/2020 x 948.36 51,510.85
Deposit 03v24/2020 x 300.00 51,810.85
Deposit 0324/2020 x 337.00 52,147.85
General Journal! 03/26/2020 «= GJE-0... x 0.00 52,147.85
Genera! Journal 03/26/2020 GJE-0... x 0.00 52,147.85
General Journal 03/26/2020 GJE-0... x 298.08 52,445.94
Genera! Journal oy2eR0200—( GJE-O... x 357.40 52,803.34
Total Deposits and Crodits 52,803.34 52,603.34
Totel Cleared Transactions 225,644.92 225,644.92
Cleared Balance 225,644.92 731,069.65

Page 2

Case 19-00010 Document 396-1 Filed 04/24/20 Page 16 of 78
ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

 

 

11:87 PM
owow20 Reconciliation Detail
10012 - FHB 193 -AOA -DIP Gen Acc, Period Ending 03/31/2020
Type Data Num Namo Ctr Amount Balance
Uncloered Transactions
Chocks and Payments - 24 Items
Bill Pmt -Check 111572019 = 1782 Tihu Lujan -35,00 35.00
Bill Pmt -Check 0211172020 =. 2015 Santa Barbara Chur... 1,000.00 -1,035.00
Bill Pt -Check 02/20/2020 «2048 Sedrick S. Serisola +1,005.00 2,040.00
Bilt Pmt -Check 027242020 48= 20681 Guam Publications, ... ~250.00 2,280.00
Bill Pmt -Check 07/05/2020 2069 Firty Dingers, inc. 846.50 -2,038.50
Bill Pmt -Check 03/08/2020 =. 2075 Msgr. David LA. Qui... *173.50 3,110.00
Bill Pmt -Check 0310/2020 2087 Mid Pac Far East 1,161.25 4,261.25
Bill Pmt -Chock 03/10/2020 = 2082 Santa Barbara Chur... 1,000.00 -§,261.25
Bill Pmt -Chock, 0310/2020 2089 Fr. Joeffrey Brian C... 250.00 $511.25
Bill Pmt -Check 03/10/2020 «=. 2088 Capuchin Francisca... -75.00 580.25
Bul Pmt -Chack 03/10/2020 = 2083 Selection.com 38.00 $,624.25
Bil Pmt -Check 03/11/2020 = 2093 SESAC INC. ~458.00 §,782.25
Bal Pmt -Check 03/12/2020 = 2105 Davis & Davis, P.C. ~4,880.00 10,362.25
Bul Pmt -Check 03/12/2020 =. 2088 Guam Power Author... -728.38 11,090.63
Bil Pmt -Check 03/12/2020 4 4© 2096 Docomo Pacific -268.98 -11,357.81
Bit! Pmt -Chack 03/12/2020 409 2087 Guahan Waste Cont.. -152.23 ~11,509.84
Bit! Pmt -Check 01272020 = 2100 L&S Rental 128.47 ~11,638.31
Bill Pmt -Check 03/12/2020 2099 Guam Waterworks ... 73.68 “11,711.97
Bill Pmt -Check 0322020 4892101 Xerox Corporation 73.31 11,785.28
Bill Pmt -Check 031272020 «= 2102 TT&E $229 *11,637.87
Bill Pmt -Check 0412/2020 «= 2103 IT&E 18.35 ~11,855.92
Check 03/16/2020 «= 2109 Archdiocese of Aga... ~30,000.00 41,855.92
Bal Pmt -Check 03/16/2020 «= 2107 Pac Sot Generation... 1,139.28 ~42,995.20
Bil Pmt -Check 03/18/2020 «=. 2108 United Lithographic ... ~117.00 43,112.20
Total Checks and Payments 43,112.20 43,112.20
Total Uncleared Transactions 43,112.20 43,112.20
Register Balance as of 03/31/2020 268,757.12 687,957.65
New Transactions
Checks and Payments - 23 Itams
Check 04/08/2020 2117 Archdiocase of Aga... 30,000.00 30,000.00
Bill Pmt -Check 04032020. 2118 Bark of Guam 21,661.73 $1,681.73
Bill Pmt -Check 04/04/2020 2121 Calvo's Insuranca VW... =7,102.00 ~$8,763,73
Bill Pmt -Check 0403/2020. 2119 Calvo's Insurance U... -6,623,00 65,386.73
Bill Pmt -Check 0410420200. 2131 Xerox Corporation ~1,890,62 66,977.35
Bill Pmt -Chock 0403/2020 2115 Magr, Brigide Arroyo $00.00 487,477.35
Bill Pmt -Check 04/03/2020 «= 2116 Msgr. David L.A. Qui... -500.00 67,977.35
Bit] Pmt -Check 04/03/2020 2113 MCB Inc, ~493.09 68,471.34
Bill Pmt -Check 04/04/2020 2132 Calvo's Insurance V.., ~479,00 ~68,950,34
Bill Pmt -Check 04/03/2020 2123 Fr. Rodolfo G. Arejola -274,70 69,225.04
Bill Pmt Check 94/03/2020. 2122 Docomo Pacific 268,98 69,492.02
Bill Pmt Check 04/03/2020 2130 Megr, David 1A. Qui... ~173.50 69,665.52
Bill Pmt Check 04/04/2020. 2128 Mid Pac Far East -165.00 69,830.52
Bill Pmt ~Check 64/03/2020 2129 Magr. Brigido Arroyo ~159.10 69,089.62

Case 19-00010 Document 396-1 Filed 04/24/20 Page 17 of 78

Page 3
11:67 PM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

 

 

 

owow20 Reconciliation Detail
10012 - FHE 193 -AOA -DIP Gen Acc, Period Ending 03/31/2020

Type Dato Num Namo cr Amount Balanco
Bill Pmt -Check 0403/2020 «2112 =: Docomo Pacific 140.68 -70,130.30
Bill Pmt -Check 04032020 «2124 «= Guahan Wasta Cont... 134.54 -70,264.84
Bill Pmt -Check oaow2020 «2125 «= Guam Power Author... 122.14 -70,386.98
Bai Pmt -Check 0403/2020 «2127S ss L.& S Rental 108.48 -70,495.44
Bil Pmt Check 04032020 «2110 = Benson -79.73 70,875.17
Bill Pt Check oaoy2020 «2111 Federal Express Corp. 60,98 -70,636,15
Bit Pmt -Chack oama2020 «2128 =SsST&E £2.29 -70,683.44
Bill Pmt -Check 0403/2020 «2114 ~—sIsland Choice Drinki... -32,50 -70,720.94
Bill Pmt -Check ogowz020«2120—Sts«ST&E “A717 -70,738.11
Tote! Checks and Payments -70,738.11 +70,738.11

Deposits and Cradits - 1 item

Deposit 04/02/2020 5,840.00 5,840.00
Total Deposits and Credits 5,840.00 5,840.00
Tote! New Transactions -85,088,11 65,098.11
Ending Balance 333,855.23 622,859.54
——===——ee Oe

Pago 4

Case 19-00010 Document 396-1 Filed 04/24/20 Page 18 of 78
Page lof
Date 03/31/20
Account # wee O73

Statement of Account

 

RETURN SERVICE REQUESTED

sitio PRSRTHALL FOR AADC 967
45369 0.3770 FP0.460 162384
Ueadgefeg fuk f fy lg PEALE Lge fgg fgg qq
i. ARCHBISHOP OF AGANA A CORPORATION SOLE
GARE DEBTOR IN POSSESSION 19-00010
‘ : 196B CUESTA SAN RAMON STE B
HAGATNA GU 96910-4334

Please be advised, effective May 1, 2020, rate changes for all existing interest-bearing accounts will be reduced to the rate
of 0.10% Annual Percentage Yield (APY). These accounts include all Savings, Premium Checking, Health Savings Accounts
and Time Deposit Open Accounts |TDOA|. All other terms and conditions remain unchanged.

Thank you for your continued trust and confidence in Bank of Guam, Please contact us at (671) 472-5300 should you have

 

 

any questions.
wanna 73 DEMAND NON-PROFIT
Previous Balance 02/29/20 $39,346.26
+ Deposits/Credits 0 $0.00
- Withdrawals/Debits ] $390.00
- Service Charge $3.00
+ Interest Paid $0.00
Current Balance $38,953.26
Days in Statement Period 31
Account Activity
Date Description Debit Credit Balance
02/29/20 BEGINNING BALANCE $39,346.26
03/04/20 BANK OF GUAM ONLINE FEE $390.00 $38,956.26
ARCHBISHOP OF AGANA A
03/13/20 SERVICE CHG SYS-GEN $3.00 $38,953.26

HIS STATEMENT

m
yaa
gO

m7
OF
nn
>O
a
<7
mit
zm
a

Case 19-00010 Document 396-1 Filed 04/24/20 Page 19 of 78
2:48 PM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

oasoaiz0 Reconciliation Summary
10018 - BOG-Gen. Fund, Period Ending 03/31/2020

Mar 31, 20
Beginning Satance 39,346.26
Cleared Transactions
Checks and Payments - 2 items -393.00
Total Cleared Transactions -393.00
Cleared Bafance 398,083.26
Register Balance as of 03/31/2020 38,953.26
Ending Balance 38,953.26

a

Case 19-00010 Document 396-1 Filed 04/24/20 Page 20 of 78 HW?

Danot
2:48 PM
04/04/20

ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION
Reconciliation Detail

10018 - BOG-Gen. Fund, Period Ending 03/31/2020

 

Type Date Num Name Ctr Amount Balance
Beginning Balance 39,946.26
Cleared Transactions
Checks and Payments - 2 itams
General Jouma! 03/31/2020 GJE-0... x +390.00 ~380.00
General Joumal 03/31/2020 GJE-0... x 8.00 -393.00
Tota! Checks and Payments ~393.00 -393.00
Total Cleared Transactions ~393.00 ~393.00
Cleared Balance -393.00 38,953.26
Register Balance as of 03/31/2020 -393.00 38,953.26
Ending Balance -399.00 38,953.26

Case 19-00010 Document 396-1 Filed 04/24/20 Page 21 of 78 |

 

ana 4d

yr"
 

First Hawaiian Bank.

BUSINESS CHECKING

ARCHDIOCESE OF AGANA 003
DEBTOR-IN-POSSESSION, 19-00010

PAYROLL ACCOUNT

196 CUESTA SAN RAMON STE B

HAGATNA GU 969100000

=
ee 000047

Statement

 

 

 

 

 

 

 

Page 1 of 4
Statement Period: March 01, 2020 thru March 31, 2020
Number of Items Enclosed: 7 Account# 9942
eoniga DE ee ae
. - First Hawaiian. Bank : It is important to examine your statement and report any ‘discrepancies promptly.
.. MAITE BRANCH You must report any error involving electronic fund. transfers for personal
400 ROUTE 8 STE 101 accounts within 60 days. For any other item, you will lose any claim against us.
. MAITE GU 96910-2026 for unauthorized signatures or alterations (and any claims for subsequent .
"Phone: (671) 475-7900 unsuthorized signatures or alterations by the same wrongdoer) that you do not
report within 30 days after the first statement showing that item is made
available. ° .
SUMMARY - BUSINESS CHECKING Account / 42
Balance at Beginning of this Statement Period on 03/01/2020 $s 46,171.47
Plus: Deposits and Other Credits Totaling + 189,115.79
Less: Checks and Other Debits/Withdrawals Totaling - 189,829.78
Balance at End of this Statement Period on 03/31/2020 . $ 45,457.48
For this Statement Period: .
Average Balance $ 62,222.14
Minimum Balance $ 44,430.28
Monthly Item Activity (Accountholders entitled to 100 items free)
O Checks Written + 2 Deposit Tickets + 32 Deposit Items = 34

Items Charged This Month: 0

- ACCOUNT ACTIVITY - OTHER DEBITS . _
Posting

Date Transaction Description Debit

03/12/20 Bank Debit 15.00
03/12/20 Bank Debit 100,841.98
03/26/20 Bank Debit 15.00
03/26/20 88,957.80

uu A
LENDER Member FDIC

Bank Debit

See the oer ED Godt Bie OO Ror: he? hdd Saher RBar al abt Dal CE PaueshrbE Vearbieldhrich sais Transfers. TAB CM-2102 (Rev. 11/01/14)
First Hawaiian Bank.

BUSINESS CHECKING

ARCHDIOCESE OF AGANA
DEBTOR-IN-POSSESSION, 19-00010
PAYROLL ACCOUNT

196 CUESTA SAN RAMON STE B
HAGATNA GU 969100000

Acct. # 3942

Statement Period:

Statement

 

Page 2 of

March 01, 2020 thru March 31, 2020

 

~~: ACCOUNT: ACTIVITY: “CREDITS- = = ee

 

 

Posting
' Date Transaction Description
03/05/20 Deposit
03/10/20 Deposit
03/23/20 Bank Credit
DAILY ACCOUNT BALANCE
Posting
Date Account Balance
02/29/20 46,171.47
03/05/20 57,771.47
03/10/20 145,287.26

TENDER Member FDIC See the reverse Roe AHO. whee Gddhend Mfdrcaronraes Moead 2 rdieddouestonSeGHE? Vedi Blecitnic Aults Transfers. TAB.CM-2102 (Rev. 11/01/14)

 

Credit
11,600.00
87,515.79
90,000.00

Posting
Date Account Balance
03/12/20 44,430.28
03/23/20 134,430.28
03/26/20 45,457.48
MGA First Hawaiian Bank.

Page 3 of 4
ACCOUNT NO, 942

 

ve 1292 2070 E> Beet Heenan Bank owen_320010

‘OR he e0re G2i6, your cnesieng aqcat wed 4 Scien:
[reer te rar io tert UG. ‘ 15.00 |
fae oy Sree - a Rese EIDE
forced *
r 1’
ARCHDIOCESE OF AGARA. ee Tht Ae
$ 15.00

& d

 

24IS40S798¢ FHA 09127070 00ID0100107 EO

 

 

 

 

 

 

 

 

 

 

 

 

 

318

*ERISDSZIS* FHE O3%IOZO 00300 10020020600

 

 

 

3/12/2020, $16.00
&-B PREAAavon Bonk. CREDIT NEMO teste Granck
Gna cane Sn fee Phy ect wes ovat on whee FID
| TRAKSTIOR FUNDS FROES CONN Nie
i L. \ $90,000.00
; ah Touyul . —
I ; .
. r ARCHOROCERE OF AQAA | —— wae ———,
: 8 $90,000.09,
- am]
- anh om
SEP tow ates wen
vI2100S218< FMS asza202¢ €03003004670770
3/23/2020, $90,000.00
a
Ont he soe Ona, yout GOCQUN: Wak 83 GOlowe:
ansfer of funds to STG LLC per authorization letter * 86,957.80
eel Or eee 7 Anooead Rubs =
Ppast iy ene bees «*
i a
ARCHDIOCDRSE OF AGAKA co
4 4 s 98,987/00
Pres cue

 

 

 

 

 

 

i he: rhe aL |
Al

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

j a
i aa eisinisletereloisraie zp aie
SEER a sane
OMe Eiahiewatan Sark g

 

i] 6¢¢.¢0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 Sp ee ape yap ease

idles 1:11!) fy] (rig
i | fi eT ay pr id
pebble Ld de) CL Ly

Rd aehootentand [ET [Lit ef dsl

Hi HTTP ELEP Ea ad Pea Ey Gag

te ° popper Leper &

3/5/2020, $11,600.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/10/2020, $87,515.79

 

 

05262020 Gd Fist Howattan Bank
MEMORANDUM CHEGK

>.
—s— bee
7 TA *
7

nearer 29910

Cate. CEE
Ouths ebore dete, ches! eczaunt was charted xs Sees:
Processing fee for tnclay's funds transter to STG. 5 15.00
a Ancowe) testes

F sREHOIOCESE OF AGAKA a es nee

& d

 

 

2471403738 ¢ FHB OAMH2A7N OOAGOTAGITOI2Z20

 

 

3/26/2020, $16.00

3/26/2020, $88,967.80
ase 19-00010 Document 396-1 Filed 04/24/20 Page 24 of 78

3-3

TAB CM-2102A (Rev, 11/01/14)
Q&A First Hawaiian Bank.

 

 

 

Page 4 of 4
ACCOUNT NO. 342
cu anes ARERR an 2
On tes olarve date, acne wes chenyed ne toler
fester etna STG LLC per authorization ielier t 100,841.98 \
psec —— es A 1 Arcnet Henber —
ARCHDIOCDESE OF AGANA :
L

a

 

ms

P1Z10S7IBe FE 03127070 Ov UU MALEW/ TeHO

 

 

 

3/12/2020, $100,841.98

Case 19-00010 Document 396-1 Filed 04/24/20 Page 25 of 78
ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

 

 

2:46 PM
04/0420 Reconciliation Detail
10300.1 - FHBé 6942 AOA DIP Payroll, Period Ending 03/31/2020
Type Date Num Name Clr Amount Balance
Beginning Balance 46,171.47
Cleared Transactions
Checks and Payments - 6 iteme
General Joumal 04/12/2020 GJE-0... x 66,808.18 -66,808.18
General Joumal 04/12/2020 GJE-O... x -H4,204.01 104,012.19
General Jounal 07/26/2020 GJE-O... x -58,204.78 159,216.97
General Journal 03/26/2020 GJE-0... x 30,753.02 -189,969.99
General Journal 03/26/2020 GJE-0... x +15.00 189,984.99
General Journal 03/26/2020 GJE-0... xX -15.00 -189,999.99
Totai Checks and Payments -189,999.99 -1989,999.99
Deposits and Credits - 4 items
Deposit 03/05/2020 xX 11,600.00 11,600.00
Deposit 04/10/2020 Xx 87,515.79 99,115.79
Deposit 09/12/2020 xX 170.21 99,286.00
General Joumal 04/31/2020 GJE-0... x 90,000.00 189,286.00
Tota! Deposits and Credits 189,286.00 189,286.00
Total Cleared Transactions -713.89 -713.99
Cleared Balance -713.99 45,457.48
Register Balance as of 03/91/2020 ~713.99 45,457.48
Ending Balance -713.99 45,457.48

Case 19-00010 Document 396-1 Filed 04/24/20 Page 26 of 78

 

Banat

Y

qr

[°
2:46 PM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

 

oaoareo Reconciliation Summary
10300.1 - FHBi 142 AOA DIP Payroll, Period Ending 03/31/2020
Mar 31, 20
Beginning Balance 46,171.47
Cleared Transactions
Checks and Payments - 6 items -169,999.99
Deposits and Credits - 4 itams 189,286.00
Total Cleared Transactions -713,99
Cleared Balance 45,457.48
Register Balance as of 02/91/2020 45,457.48
Ending Balance 45,457.48

4
or

Case 19-00010 Document 396-1 Filed 04/24/20 Page 27 of 78 ,

jana 4
An PUY pe

A Bank of Hawaii

Last statement: February 29, 2020
This statement: March 31, 2020
Total days in statement period: 31

00000009-TD2BCLR033 1200396299-LETTERO1-010000 0
ARCHDIOCESE OF AGANA

DEBSTOR IN POSSESSION
196 CUESTA SAN RAMON B
HAGATNA GU 96910

Statement of Account

Account: | 1263
Page 1 of2

Number of Enclosures: (7)

Direct inquiries to:
877 553-2424

HAGATNA BRANCH

134 W SOLEDAD AVE FL 2
HAGATNA GU 96910

Bank of Hawaii

 

THINK YOU'VE HIT IT BIG? IF IT SOUNDS TOO GOOD TO BE TRUE, THINK AGAIN.
IT COULD BE A SCAM. NEVER PAY FOR A FREE PRIZE. IF A CALLER TELLS YOU
THE PAYMENT IS FOR TAXES OR PROCESSING FEES, HE OR SHE IS VIOLATING
FEDERAL LAW. VISIT BOH.COM/SECURITY OR CONTACT ANY OF OUR BRANCHES
OR BANKOH BY PHONE FOR ADDITIONAL TIPS TO PROTECT YOURSELF AGAINST

FRAUD OR ELECTRONIC THEFT.

 

/““ Business Checking Option 2 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account number ‘63 Beginning balance $116,861.74
Enclosures 7 Total additions 5,197.07
Low balance $101,309.47 Total subtractions 20,749.34
Average balance $106,838.44 Ending balance $101,309.47
CHECKS
Number Date Amount Number Date Amount
1074 03-06 4,349.80 1078 03-04 4,039.10
1075 03-16 3,815.83 1079 03-13 3,948.00
1076 03-18 2,068.15 1080 03-13 1,189.83
1077 03-18 1,338.63 .
CREDITS
Date Description Additions
03-05 Customer Deposit 2,556.12
03-12 Customer Deposit 2,640.95
DAILY BALANCES
Date Amount Date Amount Date Amount
02-29 116,861.74 03-06 111,028.96 03-16 104,716.25
03-04 112,822.64 03-12 113,669.91 03-18 101,309.47
03-05 115,378.76 03-13 108,532.08
MEMBER FDIC EQUAL HOUSING LENDER

Case 19-00010 Document 396-1 Filed Q4/P 4/20, dr AWG2 Fed ob Booococte
we py

A Bank of Hawaii

Page 2 of 2

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

ARCHDIOCESE OF AGARA - i axasate

 

 

 

#

196 CUBSTA SAN RAMON STE B an
RAGATRA, GUAM 00010 : EID
See _ $ 200016
Ywo Thourend, and Whoo x ve A
Sen Dimes & Our Lady ol he ; COURS
spamtonaremmen
920 Chrtan Corton Taw, eS :
mm Geen oars ma  Oyle—
A A 2 — Seen we el
jenan of Gell Bricicarnen Ta 970

 

03/18/2020 Chk: 1076 Amt:$2,068.15

 

 

TR
a aru
ARCHDIOCESE OF AGARA oer ARCHDIOCESE OF AGARA
$96 CUESTA GAN RAMON 6TE B zizeneo 198 CUESTA SAN RAMON STE 8
HAGATRA GUAM S091
PED ee Pe Val Gabriel R, Rosriguer } S$ “éaeas0 PESO THE — Unted States Trazsury
Pou Thovaend FortpNno o Thea Thovsend nd
Fr. Val Gebrigl A. Rockiquez Untes reesry
ses hngenont ee out . iz oa
: N a --
ucuo LG _ * sed AEM $XX-XXXXXXX , NAD We ore Wife, Sapo
1060-93 Sat! Omploymant Tax 2018 Rotmbursomca jae ~ oy . Fe eee cae ante tere scat Matne Benen RTE
_ ae ooop {av5ad2

 

 

 

 

ARCHDIOCESE OF AGARA
‘190 CUESTA GAN RAMON STEB pian 1
SRA {Sms

 

 

 

‘San Olanatio Church
‘Sani Dieruntg Ora,

‘Recum of Sett Barntmevane ¥.

ae Gian

woe of

 

 

 

198 CUEGTA SAN RAMON STE 8
: - HAQATIA GUN 65010 .

; Sonar Unkes Sistes Treaey:

ARcHmioceszor Acaga -%

   
  

 

+ cand SL Thousend Thity- Nine and 16°00"
‘Untied Starea Troatury

 

wavs 850 XXX-XX-XXXX
S00085 Par?

  
  

 
 

oo Bicone 2

sles

 

 

 

 

 

 

 

 

 

 

CXR
NY - sastna eaten =
ARCHDIOCESE OF AGARA
188 CUESTA SAN RAMON STE B zeae"
~ HAGATRA, GUAM B8010 {
Saoeh or ated Suwos Treasury } $ ~tre983 j
tty Berry ee,
Tuto One ceed Eels Suara
” 7 ynted Sadan Teeny 0-7 ate
tig
t Ca
ova os XXX-XX-XXXX { , i
O40-S8 2018 hoe Fe Ge & 4
vO000T169897,

 

 

 

GUAM 95910

py rona
onnen or__. United.

 

‘Throe Thezend Nine Huncred ed Gor opy~assnsnnetoreeernarnsennteotnrtercerdrnsasteeentnttt

 

7 * ae
XXX-XX-XXXX
1040-35 2010 ter Fr. Dantin © ote

 
   
 
   

ARcuprocesr or Asana |
.. 198 QUESTA SAN RAMON STE S: ae

 

   

Skil eat aR NNN)
03/16/2020 Chk: 1077 Amt:$1,338.63

 

"¢000B piece

 

 

 

 

 

 

 

03/13/2020 chk: 1u00 Amt:$1,189.8

 

03/13/2020 Chk: i079 Amt: $3, 348. “00
11:53 AM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

o4soar20 Reconciliation Summary
10300.2-BOH#0f 1263 AOA DIP Payroll, Period Ending 03/31/2020

Beginning Balance
Cleared Transactions
Checks and Payments - 7 Items
Deposits and Credits - 2 items

Total Cleared Transactions
Cleared Balance

Uncleared Transactions
Checks and Payments - 2 items

Total Uncleared Transactions
Register Balance as of 03/31/2020

Now Transactions
Checks and Payments - 7 item

Total New Transactions

Ending Balance

Case 19-00010 Document 396-1 Filed 04/24/20 Page 30 of 78

Mar 31, 20

 

116,861.74

20,749.44
5,197.07

-15,552.27
101,309.47

13,871.34
~13,671.34
87,638.13

-4,864.00
-4,884.00
82,774.13

Page 1
ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

 

 

 

 

 

 

 

 

 

 

 

 

11:83 AM
0408/20 Reconciliation Detail
10300.2 - BOH# 263 AOA DIP Payroll, Period Ending 03/31/2020
Type Date Num Name Cir Amount Balance
Beginning Balance 116,861.74
Cleared Transactions
Checks and Payments - 7 items
Bill Pmt -Check 02/12/2020 1074 Fr. Val Gabriel R. R... x -4,349.80 -4,349.80
Bill Pmt -Check 02/12/2020 1075 United States Treas... xX -3,815.83 -8,165.63
Bill Pmt -Check 02/12/2020 1076 San Dimas & Our L... xX -2,068.15 -10,233.78
Bill Pmt -Check 02/12/2020 1077 San Dionisio Church... X ~1,338.63 -11,572.41
Bill Pmt -Check 02/14/2020 1078 United States Treas... X -4,039.10 -15,611.51
Bill Pmt -Check 02/25/2020 1079 United States Treas... x -3,948.00 -19,559.51
BI Pmt -Check 02/26/2020 1080 United States Treas... X ~1,189.83 ~20,749.34
Total Checks and Payments -20,749.34 ~20,749.34
Deposits and Credits - 2 items
Deposit 03/08/2020 x 2,556.12 2,556.12
Deposit 03/12/2020 x 2,640.95 5,197.07
Total Deposits and Credits 5,197.07 5,197.07
Total Cleared Transactions -15,552.27 ~18,552.27
Cleared Balance -15,552.27 101,309.47
Uncteared Transactions
Checks and Payments - 2 Items
Bill Pmt -Check 03/11/2020 1081 United States Treas... -7,166.34 -7,168.34
Bill Pmt -Check 03/16/2020 1082 United States Treas... -6,505.00 -13,671.34
Total Checks and Payments ~13,671.34 ~13,671.34
Total Uncleared Transactions ~13,671.34 13,671.34
Register Balance as of 03/31/2020 -29,223.61 87,638.13
New Transactions
Checks and Payments - 1 Item
Bill Pmt -Check 04/03/2020 1083 United States Treas... ~4,864.00 ~4,864.00
Total Checks and Payments ~4,864.00 -4,864.00
Total New Transactions -4,864.00 -4,864.00
Ending Balance -34,087.61 82,774.13

 

Case 19-00010 Document 396-1 Filed 04/24/20 Page 31 of 78

Page 1
La ! ~& First Hawaiian Bank. Statement

BUSINESS CHECKING

ARCHDIOCESE OF AGANA 003
DEBTOR-IN-POSSESSION, 19-00010

CUSTODIAL ACCOUNT

196 CUESTA SAN RAMON STE B

HAGATNA GU 969100000

 

& 00251

 

 

 

 

 

Page 1 of 1
Statement Period: March 01, 2020 thru March 31, 2020
Account# 50
+ mmeom-~ = Direact-inquiries- or-Report-Errors- to Se ee = -
: First Hawaiian Bank It is important to examine your statement and report any discrepancies promptly.
MAITE SRANCH You must report any error involving electronic fund transfers for personal
-400 ROUTE 8 STE 101 accounts within 80 days. For any other item, you will fose any claim against us
MAITE .GU 96910-2026 for unauthorized signatures or alterations {and any claims for subsequent
Phone: (8671) 475-7900 unauthorizad signatures or alterations by the same wrongdoer) that you do not
report within 30 days after the firat statement showing that item is made
availabie. .
SUMMARY - BUSINESS CHECKING Account # 50
Balance at Beginning of this Statement Period on 03/01/2020 $ 22,259.30
Plus: Deposits and Other Credits Totaling + . .00
Less: Checks and Other Debits/Withdrawals Totaling - .00
Balance at End of this Statement Period on 03/31/2020 $ , 22,259.30
For this Statement Period:
Average Balance $ 22,259.30
- Minimum Balance $ 22,259.30
Monthly Item Activity (Accountholders entitled to 100 items free)
O Checks Written + 0 Deposit Tickets + O Deposit Items =

Items Charged This Month: 0
ACCOUNT ACTIVITY - BUSINESS CHECKING _

There was no activity during this Statement Period

a Member FDIC Sea the reverse Ci le of Seo; of this 0001 for: RR fold msm BQO rchatiod ile G, Dade te, Ry auesio ain YoxFiedbnd rds Transfers. TABCM-2102 (Rav. 11/01/14)
3:34PM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

 

owoarae Reconciliation Summary
10131 - FHB4 150 AOA Custodial acc, Period Ending 03/31/2020
Mar 31, 20
Beginning Balance 22,259.30
Cleared Batance 22,259.30
Register Balance as of 09/31/2020 22,259.30
Ending Balance 22,259.30

+
a?

Case 19-00010 Document 396-1 Filed 04/24/20 Page 33 of 78

Dana it
ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

 

 

 

 

 

3:34 PM
oafoa/20 Reconciliation Detail
10131 - FHB# 150 AOA Custodial acc, Period Ending 03/31/2020
Type Date Num Name Cr Amount Balance

Beginning Balance 22,259.30
Cleared Balance un  P2259.90
Register Balance as of 09/31/2020 22,259.30
Ending Balance 22,259.30

 

Case 19-00010 Document 396-1 Filed 04/24/20 Page 34 of 78

Dana i

st
Ah Bank of Hawaii

 

Statement Pariod 03/01/9N9N through 03/31/2020
Account Number
BANK OF HAWAII
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION
index Of Schedules
Bafanca Sheet 1
Summary Of Fund 2
Schedule Of income 3
Schedule Of Sales ( Realized Gains / Lossas ) 5
Schedule Of Other Disbursaments And Reductions 6
Schedule Of Fees And Other Expenses 7
Schedule Of Purchases 8
Schedule Of Unrealized Gains / Losses 9
Investment Review 11

Case 19-00010 Document 396-1 Filed 04/24/20 Page 35 of 78
Ah Bank of Hawaii

 

Case 19-00010 Document 396-1 Filed 04/24/20 Page 36 of 78

Page 1
Statement Period 03/01/2020 through 03/31/2020
Account Number
e@aAnn Ur nAWAll
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION
Balance Sheet
AS OF 03/01/2020 AS OF 03/31/2020
COST VALUE MARKET VALUE COST VALUE MARKET VALUE
ASSETS
CASH 0.00 0.00 0.00 0.00
TOTAL CASH & RECEIVABLES 0.00 0.00 0.00 0.00
CASH EQUIVALENTS
CASH MANAGEMENT 11,715.97 11,715.97 9,681.46 9,681.46
TOTAL CASH EQUIVALENTS 11,715.97 11,715.97 9,681.46 9,681.46
FIXED INCOME
MUTUAL FUNDS - FIXED INCOME 531,841.16 578,065.71 531,841.16 568,580.81
TOTAL FIXED INCOME §31,841.16 578,065.71 531,841.18 566,580.81
EQUITIES
MUTUAL FUNDS - EQUITY 884,701.73 4,120,312.11 884,701.73 957 , 282.05
TOTAL EQUITIES 884,701.73 4,120,312.11 884,701.73 957,282.05
TOTAL HOLDINGS 1,428,258 .86 1,710,093.79 1,426,224.35 1,535,544,32
TOTAL ASSETS 1,428,258 .86 1,710,093.79 1,426,224.35 1,535,544.32
LIABELITIES
TOTAL LIABILITIES 0.00 0.00 0.00 0.00
TOTAL NET ACCOUNT VALUE 1,428,258 .88 1,710,093.79 1,426 ,224.35 1,535,544.32
TOTAL VALUE OF ACCOUNT 1,428,258 .86 1,710,093.79 1,426,224.35 1,535,544.32
Ah Bank of Hawaii

Page 2

 

Statement Perlod 03/01/2020 through 03/31/2020
Account Number
eee wr newWAll
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION
Summary Of Fund
MARKET VALUE AS OF 03/01/2020 1,710,093.79
CHANGES TO ACCOUNT VALUE
DIVIDENDS 2,642.46
INTEREST 14.84
REALIZED GAIN OR LOSS 0.00
UNREALIZED GAIN OR LOSS 172,514.96-
FEES & OTHER EXPENSES 1,061 .49-
OTHER DISBURSEMENTS 3,630 .,32-
TOTAL CHANGES TO ACCOUNT VALUE 174 ,549.47-
TOTAL MARKET VALUE AS OF 03/31/2020 1,535,544.32

Case 19-00010 Document 396-1 Filed 04/24/20 Page 37 of 78
A Bank of Hawaii

Statement Period
Account Number

Schedule Of Income

DATE DESCRIPTION RECEIVED
DIVIDENDS

MUTUAL FUNDS - FIXED INCOME
FEDERATED TOTAL RETURN BOND FUND

03/04/2020 DIVIDEND ON FEDERATED TOTAL 512.29
RETURN BOND FUND PAYABLE
02/28/2020 EFFECTIVE 02/29/2020
SECURITY TOTAL $12.29

VANGUARD TOTAL BOND MARKET INDEX
FUND ADM

03/02/2020 DIVIDEND ON VANGUARD TOTAL BOND 735.75
MARKET INDEX FUND ADM PAYABLE
03/02/2020 EFFECTIVE 02/29/2020
SECURITY TOTAL 735.75
TOTAL MUTUAL FUNDS - FIXED INCOME 1,248.04
MUTUAL FUNDS - EQUITY
VANGUARD TOTAL INTL ST INDEX
FUND-ADM
03/23/2020 DIVIDEND ON 4,184.42 SHS 228.05
VANGUARD TOTAL INTL ST INDEX
FUND-ADM AT .0545 PER SHARE
PAYABLE 03/23/2020 EX DATE
03/20/2020
SECURITY TOTAL 228.05
VANGUARD TOTL STK MKT IND-AD
03/26/2020 DIVIDEND ON 3,933.788 SHS 1,166.37
VANGUARD TOTL STK MKT IND-AD AT
.2985 PER SHARE PAYABLE
03/26/2020 EX DATE 03/25/2020
SECURITY TOTAL 1,166.37
TOTAL MUTUAL FUNDS - EQUITY 1,394.42
TOTAL DIVIDENDS 2,642.46
INTEREST
CASH MANAGEMENT
DREYFUS TREASURY OBLIGATIONS
CASH MANAGEMENT FUND
03/02/2020 DIVIDEND ON DREYFUS TREASURY 14.84
OBLIGATIONS CASH MANAGEMENT FUND
PAYASLE 03/02/2020 EFFECTIVE
02/29/2020

SECURITY TOTAL 14.84

Case 19-00010 Document 396-1 Filed 04/24/20

Page 3
03/01/2020 through 03/31/2020

ww nuaweAll
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION

INCOME MARKET /COST
EARNED BASIS

$12.29

735.75

1,248.04

228.05

1,166.37
1,394.42

2,642.46

14.84

Page 38 of 78
AN Bank of Hawaii

Page 4

03/01/2020 through 03/31/2020

 

Statemant Period
Account Number
annan ue HAWAII
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION
Schedule Of Income
CASH INCOME § NARKET/COST
DATE DESCRIPTION RECEIVED EARNED BASIS
TOTAL CASH MANAGEMENT 14.84 14.84
TOTAL INTEREST 14.84 14.84
TOTAL INCOME 2,657.30 2,657.30

Case 19-00010 Document 396-1 Filed 04/24/20 Page 39 of 78
Ah Bank of Hawaii

Statemont Period 03/01/2020 through 03/31/2020
Account Number .

bann ur MAWAIL

TRUSTEE OF THE ARCHDIOCESE OF

Page 5

 

AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION
Schedule Of Sales ( Realized Gains / Losses )
TRADE SETTLMT MKT /COST MKT / COST
DATE DATE DESCRIPTION PROCEEDS BASIS GAIN/LOSS
CASH MANAGEMENT
NET FOR ALL CASH MANAGEMENT
TOTAL ACTIVITY FROM 03/01/2020
TO 03/31/2020
TOTAL 6,106.19 6,106.19
6,106.19
TOTAL CASH MANAGEMENT €,106.19 6,106.19
6,106.19
TOTAL SALES ( REALIZED GAINS / LOSSES ) 6,106.49 6,106.19
€,106.19

Case 19-00010 Document 396-1 Filed 04/24/20 Page 40 of 78
A hh Bank of Hawaii Page 6

Statemant Period am41/9N2N through 03/31/2020
Account Number ,
BANK OF HAWAII
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION

Schedule Of Other Disbursements And Reductions

DATE DESCRIPTION CASH

03/02/2020 MONTHLY BENEFIT PAYMENT TO 4 4,294.70
PARTICIPANT(S) IN PLAN BANK OF
HAWAII AGANA RETIREMENT FUND
REVOC NPQ

03/24/2020 FIDUCIARY TAX RETURN FEE TO BANK 750.00
OF HAWAII FOR FYE 12/2019, FORM
1041 & APPLICABLE STATE RETURNS

03/25/2020 RECEIVED FROM KENNETH L 471 .46-
CARRIVEAU RETURN OF BENEFIT
PAYMENT DEBIT PC SUREPAY FOR
01/02/2020 DUE TO SUSPEND
PENSION PLAN #7802

03/25/2020 RECEIVED FROM KENNETH L 471.46-
CARRIVEAU RETURN OF BENEFIT
PAYMENT DEBIT PC SUREPAY FOR
02/03/2020 DUE TO SUSPEND
PENSION PLAN #7802

03/25/2020 RECEIVED FROM KENNETH L 471.46-
CARRIVEAU RETURN OF BENEFIT
PAYMENT DEBIT PC SUREPAY FOR
03/02/2020 DUE TO SUSPEND
PENSION PLAN #7802

TOTAL OTHER DISBURSEMENTS AND REDUCTIONS 3,630.32

Case 19-00010 Document 396-1 Filed 04/24/20 Page 41 of 78
Ah Bank of Hawaii

Statement Period
Account Number

Page 7
02/01/2090 through 03/31/2020

SANK OF HAWAII

TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION

 

Schedule Of Fees And Other Expenses

DATE DESCRIPTION CASH
FEES & OTHER EXPENSES

03/25/2020 MONTHLY FEE TO BANK OF HAWAII 1,061.49
FOR THE PERIOD 02/01/2020 TO
02/29/2020
BASED ON
INVESTMENT MANAGEMENT VALUE
1,698,377.82

TOTAL FEES & OTHER EXPENSES 1,061.49

TOTAL FEES AND OTHER EXPENSES 1,061.49

Case 19-00010 Document 396-1 Filed 04/24/20 Page 42 of 78
Ah Bank of Hawaii

Page 8

 

 

Statement Period 03/01/2020 through 03/31/2020
Account Number eanene
ce eee er welll
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION
Schedule Of Purchases
TRADE SETTLMT
DATE DATE DESCRIPTION UNITS cosT
CASH MANAGEMENT
NET FOR ALL CASH MANAGEMENT
TOTAL ACTIVITY FROM 03/01/2020
TO 03/31/2020
TOTAL 4,071.68 4,071.68
TOTAL CASH MANAGEMENT 4,071.68 4,071.68
TOTAL PURCHASES 4,071.68 4,071.68

Case 19-00010 Document 396-1 Filed 04/24/20 Page 43 of 78
Ah Bank of Hawaii

Schedule Of Unrealized Gains / Losses

DESCRIPTION
CASH MANAGEMENT

DREYFUS TREASURY OBLIGATIONS
CASH MANAGEMENT FUND

TOTAL CASH MANAGEMENT

MUTUAL FUNDS - FIXED INCOME

FEDERATED TOTAL RETURN BOND FUND

VANGUARD TOTAL BOND MARKET INDEX
FUND ADM

TOTAL MUTUAL FUNDS - FIXED INCOME

MUTUAL FUNDS - EQUITY
ISHARES S&P 500 INDEX FUND

ISHARES MSCI EAFE INTERNATIONAL
INDEX FUND

DODGE & COX INTERNATIONAL STOCK
FUND

GOLDMAN SACHS LARGE CAP VALUE FD
- INST

GOLDMAN SACHS INTERNATIONAL
SMALL CAP INSIGHTS INSTL

HARTFORD CORE EQUITY - R6

JOHN HANCOCK lil DISC M/C-IS

MAINSTAY WINSLOW LRG CAP GROWTH
FUND CLI

MATTHEWS PACIFIC TIGER FUND CL
INS

Case 19-00010

BEG/ END
UNITS

11,715.97
9,681.46

18,916.55
18,916.55

31,823.38
31,823.38

579.13
579.13

7,375.75
7,375.75

550.60
550.60

2,420.17
2,420.17

3,002.70
3,002.70

1,527.31
1,527.31

2,950.33
2,950.33

6,521.54
6,521.54

675.79
675.79

 

Page 9
Statement Poriod 03/01/2020 through 03/31/2020
Account Number
erwyt wT nnwAll
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION
BEGINNING ENDING GAIN/LOSS
MAT I COST MKT/COST MKT -CST-MKT
11,715.97 9,681.46 0.00
11,715.97 9,681.46
11,715.97 9,681.46 0.00
11,715.97 9,681.46
214,324.52 207 , 703.73 6,620.79-
195, 786.31 195,786.31
363,741.19 360 877.08 2,864.11-
336,054.85 336,054.85
578,065.71 568,580.81 9,484 .90-
531,841.16 531,841.16
203 ,308.68 177,259 .50 26 ,049.18-
142,054.86 142,054 . 86
92,123.12 78,477.98 13,645.14-
88,376.14 88,376.14
20,950.29 16,683.15 4,267 .14-
20,245.01 20,245.01
32,551.30 27,783 .56 4,767 .74-
27,758.13 27,758.13
31,798.56 25,763.14 6,035.42-
32,735.45 32,735.45
49,866.54 43,589.31 6,277.23-
44,134.64 44,134.64
57,767.52 45,966.19 11,801.33-
39,766.12 39,766.12
63,454.55 57,911.24 §,543.31-
48 ,490.96 48,490.96
18,002.99 15,360.66 2,642 .33-
18,471.59 18,471.59

Document 396-1 Filed 04/24/20 Page 44 of 78
Ah Bank of Hawaii

Schedule Of Unrealized Gains / Losses

 

 

DESCRIPTION

T ROWE PRICE INSTITUTIONAL
EMERGING MARKETS EQUITY FUND

CONGRESS MID CAP GROWTH-INS

BECKER VALUE EQUITY FD-INST

VANGUARD TOTAL INTL ST INDEX
FUND-ADM

VANGUARD TOTL STK MKT IND-AD

WELLS FARGO ADVANTAGE
INTERNATIONAL EQUITY FUND - 1

TOTAL MUTUAL FUNDS - EQUITY

TOTAL UNREALIZED GAINS / LOSSES

BEG/ END
UNITS

479.
479.

3,334.
3,334.

2,664.
2,664.

4,184.
4,184.
3,933.
3,933.

1,739.
1,739.

60
60

23
23

74
74

42
42
80
80

09
09

Page 10
Statement Period 03/01/2020 through 03/31/2020
Account Number ’
BANK OF HAWAII
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION
BEGINNING ENDING GAIN/LOSS
MKT / COST MKT / COST MKT -CST -MKT
18,723.70 15,596.69 3,127 .01-
18,146.02 15,146.02
69,385.31 §9,149.22 10,236 .09-
46,936.85 46,936.85
43,781.74 37 ,945.95 5,835.79-
49,221.06 49,221.06
112,728.27 94,358.67 18 ,369.60-
108,085.08 108,085.08
287 ,678.65 246, 845 .82 40 ,832.83-
184,528.35 184 , 528.35
18,190.89 14,590.97 3,599 .92-
18,751.47 18,751.47
1,120,312.11 957 , 282.05 163 ,030 . 06 -
884,701.73 884,701.73
1,710,093.79 1,535 , 544.32 172,514 .96-
1,428,258 .86 1,426,224.35

Case 19-00010 Document 396-1 Filed 04/24/20 Page 45 of 78
A Bank of Hawaii

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 11
Statement Poriod 03/01/209N through 03/31/2020
Account Number
BANK UF HAWAII
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION
Summary Of Investments
Investment Allocation
0. 6% CASH EQUIVALENTS 9, 681. 46
62. 4% EQUITIES 957, 282. 05
37. 0% FIXED INCOME 568, 580. 81
100. 0% TOTAL 1, 535, 544. 32
Investment Summary
Market Value % EstimatedIncome Current Yield
CASH EQUIVALENTS 9,681.46 0.63 61 0.63
FIXED INCOME 568 ,580.81 37.03 16,533 2.91
EQUITIES 957 , 282.05 62.34 22,600 2.36
Total Fund 1,535,544. 32 100.00 39,194 2.55
Diversification Schedule Of Investments
Fixed income Allocation
100. 0% FIXED iNCOME-TAXABLE 568, 580. 81
100. 0% TOTAL 568, 580. 81

Case 19-00010 Document 396-1 Filed 04/24/20 Page 46 of 78
Ah Bank of Hawaii

Statement Period
Account Number

Page 12
03/01/2020 through 03/31/2020

BANK Ur naWAll
TRUSTEE OF THE ARCHDIOCESE OF

 

AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION
Diversification Schedule Of Investments
Fixed Income Allocation
Book Value Market Value Est/Ann
Book Value Percent Yield Market Value Percent Yield Income

MUTUAL FUNDS - FIXED INCOME
FIXED INCOME-TAXABLE 531,841.16 100.00 3.11

TOTAL MUTUAL FUNDS - FIXED INCOME 531,841.16 100.00 3.11

Equities Allocation

 

 

 

 

 

 

 

 

 

568,580.81 100.00 2.91 16,533
568,580.81 100.00 2.91 16 ,533

 

 

28. 4% DOMESTIC EQUITIES 272, 345. 47

44. 3% EQUITY MUTUAL FUND 424, 105. 32

27.3% | © | INTERNATIONAL EQUITIES 260, 831. 26

100. 0% TOTAL 957, 282. 05
Book Value Market Value Est/Ann
Book Value Percent Yield Market Value Percent Yield {income

MUTUAL FUNDS - EQUITY

EQUITY MUTUAL FUND 326,583.21 36.91 2.95 424,105.32 44.30 2.27 9,629
DOMESTIC EQUITIES 256,307.76 28.97 1.09 272,345.47 28.45 1.02 2,787
INTERNATIONAL EQUITIES 301,810.76 34.11 3.37 260,831.26 27.25 3.90 10,184
TOTAL MUTUAL FUNDS - EQUITY 984,701.73 100.00 2.55 957,282.05 100.00 2.36 22,600
Total Fund 1,416,542.89 100.00 2.76 1,525,862.86 100.00 2.56 39,133

Schedule Of investments

UNITS DESCRIPTION BOOK VALUE

CASH EQUIVALENTS
CASH MANAGEMENT

9,661.46 DREYFUS TREASURY OBLIGATIONS 9,681.46
CASH MANAGEMENT FUND

MARKET % OF
VALUE CATEGORY

9,681.46 100.00

Case 19-00010 Document 396-1 Filed 04/24/20 Page 47 of 78
A hh Bank of Hawaii Page 13

Statement Period 03/01/2020 through 03/31/2020
Account Number
weumur naWAll
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION

Schedule Of investments

MARKET % OF

UNITS DESCRIPTION BOOK VALUE VALUE CATEGORY
FIXED INCOME
MUTUAL FUNDS - FIXED INCOME
FIXED INCOME-TAXABLE
TAXABLE BONO-CORE
18,918.551 FEDERATED TOTAL RETURN BOND FUND 195,788.31 207,703.73 36.53
31,823.376 VANGUARD TOTAL BOND MARKET INDEX 336,054.85 360,877.08 63.47
FUND ADM
TOTAL TAXABLE BOND-CORE 531,841.16°* §88,580.81° 100.00°
EQUITIES
MUTUAL FUNDS - EQUITY
EQUITY MUTUAL FUND
EQUITY MUTUAL FUND
579,128 ISHARES S&P 500 INDEX FUND 142,054.86 477,259.60 18.52
3,933.798 VANGUARD TOTL STK MKT IND-AD 184,628.35 246,845.82 25.79
TOTAL EQUITY MUTUAL FUND 326 ,583.21°* 424,105 .32° 44.30°
DOMESTIC EQUITIES
LARGE CAP GROWTH
1,527.308 HARTFORD CORE EQUITY - R6 44,134.64 43,589.31 4.55
6,521.536 MAINSTAY WINSLOW LRG CAP GROWTH 48,490.96 57,911.24 6.05
FUND CL!
TOTAL LARGE CAP GROWTH 92,625.60° 101,500.55” 10.60°
LARGE CAP VALUE
2,420.171 GOLDMAN SACHS LARGE CAP VALUE FO 27,758.13 27,783.56 2.90
-INST
2,864.744 BECKER VALUE EQUITY FD-INST 49,221.06 37,945.95 3.96
TOTAL LARGE CAP VALUE 76,879.19° 65,729.51° 6.87°
SMALL/MID CAP
2,950.333 JOHN HANCOCK Ill DISC M/C-IS 39,766.12 45,966.19 4.80
3,334.229 CONGRESS MID CAP GROWTH-INS 46,936.85 59,149.22 6.18
TOTAL SMALL/MID CAP 66,702.97° 105,115.41° 10,98*
TOTAL DOMESTIC EQUITIES 256 ,307.76* 272,345.47° 28.45°

Case 19-00010 Document 396-1 Filed 04/24/20 Page 48 of 78
AN Bank of Hawaii

Page 14

 

Statement Period 03/04/2099 through 03/31/2020
Account Number 7
BANK OF HAWAII
TRUSTEE OF THE ARCHDIOCESE OF
AGANA RETIREMENT FUND FOR
INCARDINATED PRIESTS-DEFERRED
COMPENSATION
Schedule Of Investments
MARKET  % OF
UNITS DESCRIPTION BOOK VALUE VALUE ‘CATEGORY
INTERNATIONAL EQUITIES
BROAD INTL EQUITY
4,184.42 VANGUARD TOTALINTL ST INDEX 408,085.08 94,358.67 9.88
FUND-ADM
INTL-DEVELOPED
7,378.75 {SHARES MSCt EAFE INTERNATIONAL 68,376.44 78,477.98 8.20
{NDEX FUND
550.599 DODGE & COX INTERNATIONAL STOCK 20,245.01 16,683.15 1.74
FUND
1,739.091 WELLS FARGO ADVANTAGE 48,751.47 14,690.97 1,52
INTERNATIONAL EQUITY FUND - |
TOTAL INTL-DEVELOPED 127,372.62" 109,752.10° 41.46"
INTL-SMALL/MID CAP
9,002.697 GOLDMAN SACHS INTERNATIONAL 32,735.45 26,783.14 2.69
SMALL CAP INSIGHTS INSTE
INTL-EMERGING MARKETS
675.788 MATTHEWS PACIFIC TIGER FUND CL 18,471.59 45,380.66 1.60
INS
479.603 T ROWE PRICE INSTITUTIONAL 15,146.02 15,596.69 1.63
EMERGING MARKETS EQUITY FUND
TOTAL INTL-EMERGING MARKETS 33,617.61° 30,957.35°* 3.23°
TOTAL INTERNATIONAL EQUITIES 301,810.76° 260,831.26" 27 .25°
JOTAL MUTUAL FUNDS - EQUITY 884 ,701.73* 957,282.05"  100.00°
Total Fund 1,426,224.35° 1,535,644.32*  100.00°

Case 19-00010 Document 396-1 Filed 04/24/20 Page 49 of 78
.

RAYMOND JAMES”

February 28 to March 31, 2020

Account # i

 

CHRIS MERRILL
Raymond James Financial Services, Inc.

999 BISHOP STREET, SUITE 1850 | HONOLULU, HI 96813

(671) 648-1275
Chris.Merrili@firsthawaiianadvisors.bank

 

DOPE ogeefga ge UUN EAN At geLaeLaL ML Mets eee tela

ARCHDIOCESE OF AGANA
(ARCHBISHOP FLORES CATHOLIC
SCHOOLS MEMORIAL FUND)

196B CUESTA SAN RAMON
HAGATNA GU 96910-4334966

BE

Raymond James Client Services
800-647-SERV (7378)
Monday - Friday 8 a.m. to 9 p.m. ET

Online Account Access
raymondjames.com/clientaccess

Archdiocese of Agana Account Summary - AO

 

 

 

 

 

 

 

This Statement Year to Date
Beginning Balance $125,720.49 $129,795.28
Value This Statement ’ ,
Deposits $0.00 $0.00
$117,177.17 Income $235.58 $608.25
Withdrawals $0.00 $0.00
Expenses $0.00 $0.00
Last Statement Prior Year-End Change in Value $(8,778.90) $(13,226.36)
$125,720.49 $129,795.28 Ending Balance $117,177.17 $117,177.17
Dollar-Weighted Performance*
YTD Annualized Since 05/08/2017
(9.72)% 0.76%
Performance inception: 05/08/2017
Important Messages
© Your primary objective is Growth, with a medium risk tolerance and a 5 to 10 year time horizon.
Account carried by RaymondJames & Associates, Inc | MemberNew York Stock Exchange/SIPC
Page 1 of 6

Case 19-00010 Document 396-1 Filed 04/24/20 Page 50 of 78
RAYMOND JAMES° February 28 to March 31, 2020

Account #

 

For more information,

Me visit raymondjames.com/clientaccess

 

 

Estimated
Quantity Price Value Gain or (Loss)’ Annual Income

Cash & Cash Alternatives
Raymond James Bank $9,967.28 $0.99

Deposit Program #
0.01% - Selected Sweep
Option

Goldman Sachs Bank USA $9,967.28
Your bank priority state: Other

Participating banks recently added: INTRUST Bank 03/23/2020; JPMorgan Chase Bank 03/23/2020; Pinnacle Bank 03/23/2020;
TriState Capita) Bank 12/16/2019

* Please see the Raymond James Bank Deposit Program on the Understanding Your Statement page.
Estimated income Yield for RJBDP was calculated as of 03/30/2020.
Cash & Cash Alternatives Total $9,967.28 $0.99

 

Mutual Funds

AMCAP FUND CLASS C - 805.429 $23.940 $19,281.97 $7,281.978
AMERICAN FUNDS M/F
(AMPCX)

AMERICAN MUTUAL 508,952 $34.830 $17,726.80 $5,726.808 $253.46
FUND CLASS C -

AMERICAN FUNDS M/F

(AMFCX)

BLACKROCK GLOBAL 899.941 $14.970 $13,472.12 $1,472,128 $68.49
ALLOCATION FUND
CLASS C MIF (MCLOX)

BLACKROCK HIGH YIELD 855,291 $6.640 $5,679.13 $679.138 $301.92
BOND FUND CLASS C
MIF (BHYCX)

FRANKLIN U.S. 2,373.625 $6.110 $14,502.85 $1,502.85° $341.80
GOVERNMENT

SECURITIES FUND

CLASS C MIF (FRUGX)

FRANKLIN LOW 1,687.839 $8.900 $15,021.77 $21.778 $447.28
DURATION TOTAL

RETURN FUND CLASS C

M/F (FLDCX)

TEMPLETON GLOBAL 2,124,901 $10.130 $21,525.25 $904.52 $1,232.44
BOND FUND CLASS C
MIF (TEGBX)

Mutual Funds Total $107,209.89 $17,589.16 $2,645.39

 

fee Page 2 of 6
Case 19-00010 Document 396-1 Filed 04/24/20 Page 51 of 78
iat

RAYMOND JAMES? February 28 to March 31, 2020
Account# “~~ 30

 

 

 

Estimated
Value Gain or (Loss)? Annual Income
Portfolio Total $117,177.17 $17,589.16 $2,646.38

B Please see Cost Basis on the Understanding Your Statement page regarding Open End Mutual Funds.
° Please see Cost Basis on the Understanding Your Statement page.

 

Log in to Client Access at httos://www.raymondiames com/clientaccess to view additional position details, filter, sort, or download up
to 18 months of activity and see available delivery options for account documents.

Your Activity
Quantity/

Date Activity Type Description Price Amount

 

 

 

 

Income

03/02/2020 Dividend - Taxable BLACKROCK HIGH YIELD BOND $22.47
FUND CLASS C M/F (BHYCX)
$.02636 per share x 852.331 shares

03/02/2020 Dividend - Taxable FRANKLIN U.S. GOVERNMENT $28.19
SECURITIES FUND CLASS C M/F
(FRUGX)
$.01190 per share x 2,368.958
Shares

03/02/2020 Dividend - Taxabie FRANKLIN LOW DURATION $32.56
TOTAL RETURN FUND CLASS C
MIF (FLDCX)
$.01933 per share x 1,684,447
Shares

03/17/2020 Dividend - Taxable TEMPLETON GLOBAL BOND $88.68
FUND CLASS C M/F (TEGBX)
$.04190 per share x 2,116.349
Shares

03/19/2020 Dividend - Taxable AMERICAN MUTUAL FUND CLASS $63.48
C - AMERICAN FUNDS M/F
(AMFCX)
$.12520 per share x 507.017 shares

03/31/2020 Interest at RJ Bank Raymond James Bank Deposit $0.20
Deposit Program Program

Income Total $235.58

Purchases, Sales and Redemptions

03/02/2020 Reinvest BLACKROCK HIGH YIELD BOND 2.960 $(22.47)
FUND CLASS C M/F (BHYCX) $7.59121
$.02636 per share x 852.331 shares

03/02/2020 Reinvest FRANKLIN U.S. GOVERNMENT 4.667 $(28.19)
SECURITIES FUND CLASS C M/F $6.04028
(FRUGX)
$.01190 per share x 2,368.958
shares

 

. Page 3 of 6
Case 19-00010 Document 396-1 Filed 04/24/20 Page 52 of 78
ee

RAYMOND JAMES*

February 28 to March 31, 2020

 

 

 

 

 

Account # ‘0
Your Activity (continued)
Quantity/
Date Activity Type Description Price Amount
Purchases, Sales and Redemptions (continued)
03/02/2020 Reinvest FRANKLIN LOW DURATION 3.392 $(32.56)
TOTAL RETURN FUND CLASS C $9.59905
MF (FLDCX)
$.01933 per share x 1,684.447
Shares
03/17/2020 Reinvest TEMPLETON GLOBAL BOND 8.552 $(88.68)
FUND CLASS C M/F (TEGBX) $10.3695
$.04190 per share x 2,116.349
shares
03/19/2020 Reinvest AMERICAN MUTUAL FUND CLASS 1.935 $(63.48)
C- AMERICAN FUNDS M/F $32.8062
(AMFCX)
$.12520 per share x 507.017 shares
Page 4 of 6

Case 19-00010 Document 396-1 Filed 04/24/20 Page 53 of 78
wane -

RAYMOND JAMES® February 28 to March 31, 2020

Account # 144

 

CHRIS MERRILL

Raymond James Financial Services, Inc.

999 BISHOP STREET, SUITE 1850 | HONOLULU, HI 96813
(671) 648-1275

Chris.Merrill@firsthawaiianadvisors.bank

 

UPEAP Degen] eppottlpfUUyUfabpaffpyol gf Af feptet NW
EQEGPMegeofggye tty LENG Ue ge MAL Da LAN Le Dede pees fet tatil Raymond James Client Services

ARCHDIOCESE OF AGANA 800-647-SERV (7378)
ti 186B CUESTA SAN RAMON Monday - Friday 8 a.m. to 9 p.m. ET
= HAGATNA GU 96910-4334966

Online Account Access
raymondjames.com/clientaccess

   

Archdiocese of Agana Account Summary - Pg

 

This Statement Year to Date
Value This Statement Beginning Balance $50,253.62 $51,883.55
Deposits $0.00 $0.00
$46,836.29 Income $94.25 $243.29
Withdrawals $0.00 $0.00
Prior Year-End Expenses $0.00 $0.00
Last Statement or Year-En Change in Value $(3,511.58) $(5,280.55)
$50,253.62 $51,883.55 Ending Balance $46,836.29 $46,836.29
Dollar-Weighted Performance*
YTD Annualized Since 05/08/2017
(9.73)% 0.76%

 

 

 

 

Performence Inception: 06/08/2017

Important Messages

¢ Your primary objective is Growth, with a medium risk tolerance and a 5 to 10 year time horizon.

 

 

Accountcarried by RaymondJames & Associates, Inc | MemberNew York Stock Exchange/SIPC
Page 1 of 6

Case 19-00010 Document 396-1 Filed 04/24/20 Page 54 of 78
RAYMOND J. AMES° February 28 to March 31, 2020

 

 

 

Account #
; For more information,
ee else) visit raymondjames.com/clientaccess
Estimated
Quantity Price Value Gain or (Loss)? Annual Income
Cash & Cash Alternatives
Raymond James Bank $3,952.24 $0.39

Deposit Program #
0.01% - Selected Sweep
Option

Goldman Sachs Bank USA $3,952.24
Your bank priority state: Other

Participating banks recently added: INTRUST Bank 03/23/2020; JPMorgan Chase Bank 03/23/2020; Pinnacle Bank 03/23/2020;
TriState Capital Bank 12/16/2019

# Please see the Raymond James Bank Deposit Program on the Understanding Your Statement page.
Estimated income Yield for RJBDP was calculated as of 03/30/2020.
Cash & Cash Alternatives Total $3,952.24 $0.39

 

Mutual Funds

AMCAP FUND CLASS C - 322.174 $23.940 $7,712.85 $2,912.85°
AMERICAN FUNDS M/F
(AMPCX)

AMERICAN MUTUAL 203.580 $34.830 $7,090.69 $2,290.698 $101.38
FUND CLASS C -

AMERICAN FUNDS M/F

(AMFCX)

BLACKROCK GLOBAL 359.974 $14.970 $5,388.81 $588.815 $27.39
ALLOCATION FUND
CLASS C M/F (MCLOX)

BLACKROCK HIGH YIELD 342.146 $6.640 $2,271.85 $271.858 $120.78
BOND FUND CLASS C

MIF (BHYCX)

FRANKLIN U.S. 949.464 $6.110 $5,801.23 $601.235 $136.72
GOVERNMENT

SECURITIES FUND
CLASS C M/F (FRUGX)

FRANKLIN LOW 675.117 $8.900 $6,008.54 $8.548 $178.91
DURATION TOTAL

RETURN FUND CLASS C

M/F (FLDCX)

TEMPLETON GLOBAL 849.959  —_ $10.130 $8,610.08 $361.768 $492.98
BOND FUND CLASS C
M/F (TEGBX)

Mutual Funds Total $42,884.05 $7,035.75 $1,058.16

 

fase Page 2 of 6

Case 19-00010 Document 396-1 Filed 04/24/20 Page 55 of 78
RAYMOND JAMES° February 28 to March 31, 2020

 

 

 

Account #
Estimated
Value Gain or (Loss)? Annual Income
Portfollo Total $46,836.29 $7,035.75 $1,058.55

B Pigase see Cost Basis on the Understanding Your Statement page regarding Open End Mutual Funds.
* Please see Cost Basis on the Understanding Your Statement page.

 

Log in to Client Access at https://www.raymondiames.com/clientaccess to view additional position details, filter, sort, or download up
to 18 months of activity and see available delivery options for account documents.

Your Activity
Quantity/

Date Activity Type Description Price Amount

 

 

 

 

Income

03/02/2020 Dividend - Taxable BLACKROCK HIGH YIELD BOND $9.00
FUND CLASS C M/F (BHYCX)
$.02640 per share x 340.960 shares

03/02/2020 Dividend - Taxable FRANKLIN U.S. GOVERNMENT $11.28
SECURITIES FUND CLASS C M/F
(FRUGX)
$.01190 per share x 947.596 shares

03/02/2020 Dividend - Taxable FRANKLIN LOW DURATION $13.03
TOTAL RETURN FUND CLASS C
MIF (FLDCX)
$.01934 per share x 673.760 shares

03/17/2020 Dividend - Taxable TEMPLETON GLOBAL BOND $35.47
FUND CLASS C M/F (TEGBX)
$.04190 per share x 846.539 shares

03/19/2020 Dividend - Taxable AMERICAN MUTUAL FUND CLASS $25.39
C - AMERICAN FUNDS M/F
(AMFCX)
$.12519 per share x 202.806 shares

03/31/2020 interest at RJ Bank Raymond James Bank Deposit $0.08
Deposit Program Program

income Tofal $94.25

Purchases, Sales and Redemptions

03/02/2020 Reinvest BLACKROCK HIGH YIELD BOND 1.186 $(9.00)
FUND CLASS C M/F (BHYCX) $7.58853
$.02640 per share x 340.960 shares

03/02/2020 Reinvest FRANKLIN U.S. GOVERNMENT 1.868 $(11.28)
SECURITIES FUND CLASS C M/F $6.03854
(FRUGX)
$.01190 per share x 947.596 shares

03/02/2020 Reinvest FRANKLIN LOW DURATION 1.357 $(13.03)
TOTAL RETURN FUND CLASS C $9.60206
M/F (FLDCX)
$.01934 per share x 673.760 shares

 

Page 3 of 6
Case 19-00010 Document 396-1 Filed 04/24/20 Page 56 of 78
RAYMOND JAMES”

February 28 to March 31, 2020

 

 

 

 

 

Account # « 4
Your Activity (continued)
Quantity/
Date Activity Type Description Price Amount
Purchases, Sales and Redemptions (continued)
03/17/2020 Reinvest TEMPLETON GLOBAL BOND 3.420 $(35.47)
FUND CLASS C M/F (TEGBX) $10.37134
$.04190 per share x 846.539 shares
03/19/2020 Reinvest AMERICAN MUTUAL FUND CLASS 0.774 $(25.39)
C - AMERICAN FUNDS M/F $32.80361
(AMFCX)
$.12519 per share x 202.806 shares
Page 4 of 6

Case 19-00010 Document 396-1 Filed 04/24/20 Page 57 of 78
RAYMOND JAMES*®

February 28 to March 31, 2020
Account # (851

 

CHRIS MERRILL
Raymond James Financial Services, Inc.

999 BISHOP STREET, SUITE 1850 | HONOLULU, HI 96813

(671) 648-1275
Chris.Merrill@firsthawalianadvisors.bank

 

   

 

ARCHDIOCESE OF AGANA
Be 196B CUESTA SAN RAMON
HAGATNA GU 96910-4334966

 

 

Archdiocese of Agana Account Summary - ggg 51

Raymond James Client Services
800-647-SERV (7378)
Monday - Friday 8 a.m. to 9 p.m. ET

Online Account Access
raymondjames.com/clientaccess

 

 

 

 

This Statement Year to Date
Value This Statement Beginning Balance $162,795.09 $168,434.92
Deposits $0.00 $0.00
$150,963.28 Income $326.20 $841.65
Withdrawals $0.00 $0.00
. Expenses $0.00 $0.00
Last Statement ——_—Prior Year-End Change in Value $(12,158.01) $(18,313.29)
$162,795.09 $168,434.92 Ending Balance $150,963.28 $150,963.28
Dollar-Weighted Performance*
YTD Annualized Since 05/08/2017
(10.37)% 0.76%
Performance inception: 05/08/2017
Important Messages
* Your primary objective is Growth, with a medium risk tolerance and a 5 to 10 year time horizon.
Account carried by RaymondJames & Associates, Inc | MemberNew York Steck Exchange/SIPC
Page 1 of 6

Case 19-00010 Document 396-1 Filed 04/24/20 Page 58 of 78
RAYMOND JAMES* February 28 to March 31. 2020

 

 

 

Account #
, For more information,
ee Clie visit raymondjames.com/cllentaccess
Estimated
Quantity Price Value Gain or (Loss)® Annual income
Cash & Cash Alternatives
Raymond James Bank $2,528.49 $0.25

Deposit Program ¢
0.01% - Selected Sweep
Option

Goldman Sachs Bank USA $2,528.49
Your bank priority state: Other

Participating banks recently added: INTRUST Bank 03/23/2020; JPMorgan Chase Bank 03/23/2020; Pinnacle Bank 03/23/2020;
TriState Capital Bank 12/16/2019

# Please see the Raymond James Bank Deposit Program on the Understanding Your Statement page.
Estimated Income Yield for RJBDP was calculated as of 03/30/2020.
Cash & Cash Alternatives Total $2,528.49 $0.25

 

Mutua! Funds

AMCAP FUND CLASS C - 1,114.178 $23.940 $26,673.42 $10,073.428
AMERICAN FUNDS M/F
(AMPCX)

AMERICAN MUTUAL 704.052 $34.830 $24,522.13 $7,922.138 $350.62
FUND CLASS C -

AMERICAN FUNDS M/F

(AMFCX)

BLACKROCK GLOBAL 1,244.911 $14.970 $18,636.32 $2,036.32 $94.74
ALLOCATION FUND
CLASS C M/F (MCLOX)

BLACKROCK HIGH YIELD 1,196.031 $6.640 $7,941.65 $941.65° $422.20
BOND FUND CLASS C

M/F (BHYCX)

FRANKLIN U.S. 3,284.630 $6.110 $20,069.09 $2,069.09 $472.99
GOVERNMENT

SECURITIES FUND
CLASS C M/F (FRUGX)

 

FRANKLIN LOW 2,335.371 $8.900 $20,784.80 $14.808 $618.87

DURATION TOTAL

RETURN FUND CLASS C

M/F (FLDCX)

TEMPLETON GLOBAL 2,942.486 $10.130 $29,807.38 $1,252.568 $1,706.64

BOND FUND CLASS C

M/F (TEGBX)

Mutual Funds Total $148,434.79 $24,309.97 $3,666.06
Page 2 of 6

Case 19-00010 Document 396-1 Filed 04/24/20 Page 59 of 78
RAYMOND JAMES® February 28 to March 31, 2020
Account #

 

 

Estimated
Value Gain or (Loss)’ Annual Income
Portfolio Total $150,963.28 $24,309.97 $3,666.31

B Please see Cost Basis on the Understanding Your Statement page regarding Open End Mutual Funds.
* Please see Cost Basis on the Understanding Your Statement page.

 

Log in to Client Access at httos://www.raymondiames,com/clientaccess to view additional! position detalls, filter, sort, or downicad up
to 18 months of activity and see available delivery options for account documents.

Your Activity
Quantity/

Date Activity Type Description Price Amount

 

 

 

 

 

income

03/02/2020 Dividend - Taxable BLACKROCK HIGH YIELD BOND $31.44
FUND CLASS C M/F (BHYCX)
$.02638 per share x 1,191.889
Shares

03/02/2020 Dividend - Taxable FRANKLIN U.S. GOVERNMENT $39.01
SECURITIES FUND CLASS C M/F
(FRUGX)
$.01190 per share x 3,278.171
shares

03/02/2020 Dividend - Taxable FRANKLIN LOW DURATION $45.10
TOTAL RETURN FUND CLASS C
M/F (FLDCX)
$.01935 per share x 2,330.673
Shares

03/17/2020 Dividend - Taxable TEMPLETON GLOBAL BOND $122.79
FUND CLASS C M/F (TEGBX)
$.04190 per share x 2,930.645
shares

03/19/2020 Dividend - Taxable AMERICAN MUTUAL FUND CLASS $87.81
C - AMERICAN FUNDS M/F
(AMFCX)
$.12520 per share x 701.376 shares

03/31/2020 Interest at RJ Bank Raymond James Bank Deposit $0.05
Deposit Program Program

Income Total $326.20

Purchases, Sales and Redemptions

03/02/2020 Reinvest BLACKROCK HIGH YIELD BOND 4.142 $(31.44)
FUND CLASS C M/F (BHYCX) $7.59053
$.02638 per share x 1,191.889
shares

03/02/2020 Reinvest FRANKLIN U.S. GOVERNMENT 6.459 $(39.01)
SECURITIES FUND CLASS C M/F $6.03963
(FRUGX)
$.01190 per share x 3,278.171
shares

 

Page 3 of 6
Case 19-00010 Document 396-1 Filed 04/24/20 Page 60 of 78
RAYMOND JAMES*®

February 28 to March 31, 2020

 

 

 

 

 

Account #«
Your Activity (continued)
Quantity/
Date Activity Type Description Price Amount
Purchases, Sales and Redemptions (continued)
03/02/2020 Reinvest FRANKLIN LOW DURATION 4.698 $(45.10)
TOTAL RETURN FUND CLASS C $9.59982
M/F (FLDCX)
$.01935 per share x 2,330.673
Shares
03/17/2020 Reinvest TEMPLETON GLOBAL BOND 11.841 $(122.79)
FUND CLASS C M/F (TEGBX) $10.3699
$.04190 per share x 2,930.645
shares
03/19/2020 Reinvest AMERICAN MUTUAL FUND CLASS 2.676 $(87.81)
C - AMERICAN FUNDS M/F $32.8139
(AMFCX)
$.12520 per share x 701.376 shares
Page 4 of 6

Case 19-00010 Document 396-1 Filed 04/24/20 Page 61 of 78
ie

RAYMOND JAMES*

February 28 to March 31, 2020
Account # 793

 

CHRIS MERRILL
Raymond James Financial Services, inc.

999 BISHOP STREET, SUITE 1850 | HONOLULU, Hi 96813

(671) 648-1275
Chris.Merrill@firsthawailanadvisors.bank

 

   

 

ARCHDIOCESE OF AGANA
196B CUESTA SAN RAMON
HAGATNA GU 96910-4334966

 

 

Archdiocese of Agana Account Seiten «|

Raymond James Client Services
800-647-SERV (7378)
Monday - Friday 8 a.m. to 9 p.m. ET

Online Account Access
raymondjames.com/clientaccess

 

 

 

 

This Statement Year to Date
Value This Statement Beginning Balance $125,719.71 $129,794.57
Deposits $0.00 $0.00
$117,178.07 Income $235.53 $608.03
Withdrawals $0.00 $0.00
Expenses $0.00 $0.00
Last Statement = Prior Year-End Change in Value $(8,777.17) $(13,224.53)
$125,719.71 $129,794.57 Ending Balance $117,178.07 $117,178.07
Dollar-Weighted Performance*
YTD Annualized Since 05/08/2017
(9.72)% 0.76%
Performance inception: 06/08/2017
Important Messages
¢ Your primary objective is Growth, with a medium risk tolerance and a 5 to 10 year time horizon.
Account carried by RaymondJames & Associates, Inc | MemberNew York Stock Exchange/SIPC
Page 1 of 6

Case 19-00010 Document 396-1 Filed 04/24/20 Page 62 of 78
RAYMOND JS. AMES® February 28 to March 31. 2020

 

 

 

Account .
, For more information,
ete visit raymandjames.com/clientaccess
Estimated
Quantity Price Value Gain or (Loss)? Annual income
Cash & Cash Alternatives
Raymond James Bank $9,994.53 $0.99

Deposit Program #
0.01% - Selected Sweep
Option

Goldman Sachs Bank USA $9,994.53
Your bank priority state: Other

Participating banks recently added: INTRUST Bank 03/23/2020; JPMorgan Chase Bank 03/23/2020; Pinnacle Bank 03/23/2020;
TriState Capital Bank 12/16/2019

# Please see the Raymond James Bank Deposit Program on the Understanding Your Statement page.
Estimated income Yield for RJBDP was calculated as of 03/30/2020.
Cash & Cash Alternatives Total $9,994.53 $0.99

 

Mutual Funds

AMCAP FUND CLASS C - 805.429 $23.940 $19,281.97 $7,281.978
AMERICAN FUNDS M/F
(AMPCX)

AMERICAN MUTUAL 508.952 $34.830 $17,726.80 $5,726.80 $253.46
FUND CLASS C -

AMERICAN FUNDS M/F

(AMFCX)

BLACKROCK GLOBAL 899.941 $14.970 $13,472.12 $1,472.128 $68.49
ALLOCATION FUND
CLASS C M/F (MCLOX)

BLACKROCK HIGH YIELD 854.297 $6.640 $5,672.53 $672.53° $301.57
BOND FUND CLASS C
M/F (BHYCX)

FRANKLIN U.S. 2,372.224 $6.110 $14,494.29 $1,494.298 $341.60
GOVERNMENT

SECURITIES FUND

CLASS C MIF (FRUGX)

FRANKLIN LOW 1,686.582 $8.900 $15,010.58 $10.589 $446.94
DURATION TOTAL

RETURN FUND CLASS C

M/F (FLDCX)

TEMPLETON GLOBAL 2,124,901 $10.130 $21,525.25 $904.528 $1,232.44
BOND FUND CLASS C
M/F (TEGBX)

Mutual Funds Total $107,183.54 $17,562.81 $2,644.50

 

lees Page 2 of 6

Case 19-00010 Document 396-1 Filed 04/24/20 Page 63 of 78
RAYMOND JAMES* February 28 to March 31, 2020
Account # 13

 

 

 

Estimated
Value Gain or (Loss)? Annual Income
Portfolio Total $117,178.07 $17,562.81 $2,645.49

8 Please see Cost Basis on the Understanding Your Statement page regarding Opan End Mutual Funds.

° Please see Cost Basis on the Understanding Your Statement page.

 

Log in to Client Access at httos://www.raymondiames.com/ciientaccess to view additional position detalls, filter, sort, or download up
to 18 months of activity and see avaliable delivery options for account documents.

Quantity/

Date Activity Type Description Price Amount

 

 

 

 

 

income

03/02/2020 Dividend - Taxable BLACKROCK HIGH YIELD BOND $22.46
FUND CLASS C M/F (BHYCX)
$.02638 per share x 851.338 shares

03/02/2020 Dividend - Taxabie FRANKLIN U.S. GOVERNMENT $28.17
SECURITIES FUND CLASS C M/F
(FRUGX)
$.01190 per share x 2,367.560
shares

03/02/2020 Dividend - Taxable FRANKLIN LOW DURATION $32.54
TOTAL RETURN FUND CLASS C
MIF (FLDCX)
$.01933 per share x 1,683.192
shares

03/17/2020 Dividend - Taxable TEMPLETON GLOBAL BOND $88.68
FUND CLASS C M/F (TEGBX)
$.04190 per share x 2,116.349
shares

03/19/2020 Dividend - Taxable AMERICAN MUTUAL FUND CLASS $63.48
C - AMERICAN FUNDS M/F
(AMFCX)
$.12520 per share x 507.017 shares

03/31/2020 interest at RJ Bank Raymond James Bank Deposit $0.20
Deposit Program Program

Income Total $235.53

Purchases, Sales and Redemptions

03/02/2020 Reinvest BLACKROCK HIGH YIELD BOND 2.959 $(22.46)
FUND CLASS C M/F (BHYCX) $7.5904
$.02638 per share x 851.338 shares

03/02/2020 Reinvest FRANKLIN U.S. GOVERNMENT 4,664 $(28.17)
SECURITIES FUND CLASS C M/F $6.03987
(FRUGX)
$.01190 per share x 2,367.560
Shares

 

Page 3 of 6
Case 19-00010 Document 396-1 Filed 04/24/20 Page 64 of 78
RAYMOND JAMES*

February 28 to March 31, 2020

 

 

 

 

 

Account #° a3
Your Activity (continued
Quantity/
Date Activity Type Description Price Amount
Purchases, Sales and Redemptions (continued)
03/02/2020 Reinvest FRANKLIN LOW DURATION 3.390 $(32.54)
TOTAL RETURN FUND CLASS C $9.59882
MIF (FLDCX)
$.01933 per share x 1,683.192
shares
03/17/2020 Reinvest TEMPLETON GLOBAL BOND 8.552 $(88.68)
FUND CLASS C M/F (TEGBX) $10.3695
$.04190 per share x 2,116.349
shares
03/19/2020 Reinvest AMERICAN MUTUAL FUND CLASS 1.935 $(63.48)
C - AMERICAN FUNDS M/F $32.8062
(AMFCX)
$.12520 per share x 507.017 shares
Page 4 of 6

Case 19-00010 Document 396-1 Filed 04/24/20 Page 65 of 78
First Hawaiian Bank. Statement
PRIORITY BANKING PLAN.FOR BUSINESS 1

ARCHDIOCESAN TRUST FUND 003
DEBTOR IN POSSESSION ACCOUNTS

196B CUESTA SAN RAMON

HAGATNA GU 96910

 

i _—

 

 

 

 

 

Page 1 of 1
Statement Period: March 01, 2020 thru March 31, 2020
CHECKS TORAGE Account# 12
_.- Direct_Inguiries. ar Report. Errors to.—- ET ee eae . can an rer seen ime ap eS
First Hawaiian Bank It is important to examine your statement and report any discrepancies promptly.
MAITE SRANCH You must report eny error involving electronic fund transfers for personal
' 400 ROUTE 8 STE 101 accounts within 60 days. For any other item, you will lose any claim against us
- -MAITE GU 96910-2026 for unauthorized signatures or alterations {and any claims for subsequent
Phone: {671) 475-7500 unauthorized signatures or alterations by the sama wrongdoer) that you do not
report within 30 days after the first statement showing that Item is made
availabie.
SUMMARY - PRIORITY BANKING - BUS 1 Account # _. 412
Balance at Beginning of this Statement Period on 03/01/2020 $ 16,011.40 ©
Plus: Deposits and Other Credits Totaling + : .00
Less: Checks and Other Debits/Withdrawals Totaling - -00
Balance at End of this Statement Period on 03/31/2020 “$. 16,011.40

For this Statement Period:

Average Balance $ 16,011.40
Minimum Balance $ 16,011.40
Monthly Item Activity (Accountholders entitled to 125 items free)
O Checks Written + 0 Deposit Tickets + 0 Deposit Items =
Items Charged This Month: 0

ACCOUNT ACTIVITY - PRIORITY BANKING - BUS 1 |

There was no activity during this Statement Period

a Case 19,0901 PogumMent,2%Srchaokile dh, 06 Al; ale ofs OF O ously fa Sst RE Qn Bras Transfars. TAB CM-2102 (Rev. 11/01/14)

LENDER Member FOIC See the reverse side of page 1 of this statement for:
11:08 AM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

easea20 Reconciliation Detail
10121 - FHB-Archdlocesan Trust Fund, Period Ending 03/31/2020

 

Type Data Num Name Cr Amount Balance
Beginning Balance ~ 16,011.40
Cleared Balance 16,011.40
Register Balance as of 03/31/2020 16,011.40
Ending Balance 16,041.40

Page 1

Case 19-00010 Document 396-1 Filed 04/24/20 Page 67 of 78
41:08 AM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

oaroarzo Reconciliation Summary
10121 - FHB-Archdiocesan Trust Fund, Pertod Ending 03/31/2020

Mar 34, 20
Beginning Balance 16,011.40
Cleared Balanca 16,011.40
Register Balance as of 0331/2020 16,011.40
Ending Balance 16,011.40

Pago 1

Case 19-00010 Document 396-1 Filed 04/24/20 Page 68 of 78
G4. First Hawaiian Bank

BUSINESS CHECKING

ARCHDIOCESE OF AGANA DBA 003
EPISCOPAL CONF OF THE PAC-CEPAC-MISSION
SOCIETIES-DEBTOR IN POSSESSION ACCOUNTS
196B CUESTA SAN RAMON

HAGATNA GU 96932

 

Page 1 of 1
Statement Period: March 01, 2020 thru March 31, 2020
CHECKSTORAGE Account# 9319
Direct Inquiries or Report Errors to:
First Hawaiian Bank It is important to examine your statement
MATTE BRANCH and report any discrepancies promptly. You
400 ROUTE 8 STE 101 mist report any error involving electronic
MAITE GU 96910-2026 fund transfers for personal accounts within
Phone: {671) 475-7900 60 days. For any other item, you will lose

any claim against us for unauthorized
signatures or alterations (and any claims
for subsequent unauthorized signatures or
alterations by the same wrongdoer) that you
do not report within 30 days after the
first statement showing that item is made

 

available.

SUMMARY - BUSINESS CHECKING Account #
Balance at Beginning of this Statement Period on 03/01/2020 § 253,216.30
Plus: Deposits and Other Credits Totaling + +00
Less: Checks and Other Debits/Withdrawals Totaling - .00
Balance at End of this Statement Period on 03/31/2020 $ 253,216.30
For this Statement Period:

Average Balance s 253,216.30

Minimum Balance $ 253,216.30
Monthly Item Activity {Accountholders entitled to 100 items free)

0 Checks Written + 0 Deposit Tickets + 0 Deposit Items =

Items Charged This Month: 0
ACCOUNT ACTIVITY ~ BUSINESS CHECKING

There was no activity during this Statement Period

Case 19-00010 Document 396-1 Filed 04/24/20

Page 69 of 78
11:12 AM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

oaroei20 Reconciliation Summary
10196 - CEPAC, Period Ending 03/31/2020

Mar 31, 20
Beginning Balance 253,216.30
Cleared Balance 253,216.30
Register Balance as of 03/31/2020 253,216.30
Ending Balance 253,216.30

Pago 1

Case 19-00010 Document 396-1 Filed 04/24/20 Page 70 of 78
11:12 AM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

04/08/20 Reconciliation Detail
10196 - CEPAC, Period Ending 03/31/2020

 

 

 

 

Type Date Num Namo Clr Amount Balance
Beginning Balance _ 253,216.30
Cleared Balance 253,216.30
Register Balance as of 03/31/2020 253,216.30
Ending Balance 253,216.30

 

Page 1

Case 19-00010 Document 396-1 Filed 04/24/20 Page 71 of 78
 
 

@ AX First Hawaiian Bank. Statement

BUSINESS CHECKING

ARCHDIOCESE OF AGANA EQUESTRIAN ORDER OF003
THE HOLY SEPULCHRE OF JERUSALEM

MAGISTRAL DELEGATION OF GUAM-DEBTOR IN
POSSESSION ACCOUNTS-259 MARTYR ST STE 10

HAGATNA GU 96910 —
eee 000177 Bes

Page 1 of 2
Statement Period: March 01, 2020 thru March 31, 2020

 

 

CHECKSTORAGE Account# 662
Direct Inquiries or Report Errors to:
First Hawalian Bank it is important to examine your statement and report any discrepancies promptly.
MAITE BRANCH You must report any arror involving electronic fund transfers for personal
400 ROUTE 8 STE 101 accounts within 60 days. For any other item, you will lose any claim against us
MAITE GU 96910-2026 for unauthorized signatures or alterations (and any claims for subsequent
Phone: (671) 475-7900 unauthorized signatures or alterations by tha same wrongdoer) that you do not
report within 30 days after the first statement showing that item is made
available.

SUMMARY - BUSINESS CHECKING Account #

Balance at Beginning of this Statement Period on 03/01/2020 $ 1,474.96

Plus: Deposits and Other Credits Totaling + .00

Less: Checks and Other Debits/Withdrawals Totaling - 8.50

Balance at End of this Statement Period on 03/31/2020 $ 1,466.46

For this Statement Period:

Average Balance $ 1,474.96
Minimum Balance $ 1,474.96
Monthly Item Activity (Accountholders entitled to 100 items free)
O Checks Written + 0 Deposit Tickets + 0 Deposit Items =
Items Charged This Month: 0

ACCOUNT ACTIVITY - OTHER DEBITS

Posting

Date . Transaction Description Debit

 

03/31/20 Service Charge 8.50

TAR CM-2102 {Rav. aw

 

ae Mamhar EDIC — Sae the cov seaboard OPP EY Hy HRT iri arr’ #3 peed ation fer ay ey ‘f 5 of pagnps a Ahout jez sires Fug transis.
GA First Hawaiian Bank. Statement

BUSINESS CHECKING

ARCHDIOCESE OF AGANA EQUESTRIAN ORDER OF

THE HOLY SEPULCHRE OF JERUSALEM

MAGISTRAL DELEGATION OF GUAM-DEBTOR IN

POSSESSION ACCOUNTS-259 MARTYR ST STE 10

HAGATNA GU 96910 ee

Acct. # 062

Page 2 of 2
Statement Period: March 01. 2020 thru March 31, 2020

 

DAILY ACCOUNT BALANCE

 

 

Posting Posting
Date Account Balance Date Account Balance
02/29/20 1,474.96 03/31/20 1,466.46

 

Case 19-00010 Document 396-1 Filed 04/24/20 Page 73 of 78
11:09 AM
04/20/20

ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

Reconciliation Summary
10136 - Equestrian Order of the Holy Se, Period Ending 03/31/2020

Mar 31, 20

Beginning Balance 1,474.96

Cleared Transactions

Checks and Payments - 1 item -8.50

Total Cleared Transactions -8.50
Cleared Balance 1,466.46
Register Balance as of 03/31/2020 1,466.46
Ending Balance 1,466.46

Case 19-00010 Document 396-1 Filed 04/24/20 Page 74 of 78

+

Page i

yt
11:10 AM
4/20/20

ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

Reconciliation Detail
10136 - Equestrian Order of the Holy Se, Period Ending 03/31/2020

 

 

 

 

 

 

Type Date Num Name Clr Amount Balance
Beginning Balance 1,474.96
Cleared Transactions
Checks and Payments - 1 item
General Journal 03/31/2020 GJE-0... x -8.50 -8.50
Total Checks and Payments -8.50 ~8.50
Total Cleared Transactions -8.50 ~8.50
Cleared Balance ~8.50 1,466.46
Register Balance as of 03/31/2020 -8.50 1,466.46
Ending Balance ~B.50 1,466.46

 

 

Case 19-00010 Document 396-1 Filed 04/24/20 Page 75 of 78

+e

Page 1
First Hawaiian Bank. Statement

BUSINESS CHECKING

ARCHDIOCESE OF AGANA 003
DEBTOR-IN-POSSESSION, 19-00010
RESTRICTED GENERAL ACCOUNT 2
196 CUESTA SAN RAMON STE B
HAGATNA GU 969100000 cs
ee 000259

 

 

 

 

Page 1 of 1
Statement Period: March 01, 2020 thru March 31, 2020
CHECKSTORAGE Account# ~ 127
~ a: Dirgoteinquirios, ‘or -Repart Errors—ta;-——-——-—- ” woe wee Se
“First Hawaiian Bank it is importent to examine your statement and report any discrepancies promptly. .
|. (MAITE BRANCH You must report any error involving alectronic fund transfers for personal
400 ROUTE & STE 101 . accounts within 80 days. For any other item, you will iose any claim against us
MAITE GU 98910-2026 : for unauthorized signatures or alterations (and any claims for subsequent
Phone: (671) 475-7900 unauthorized signatures or alterations by tha same wrongdoer) that you do not
report within 30 days after the first statement showing that item is made
available.
SUMMARY - BUSINESS CHECKING Account # 127
Balance at Beginning of this Statement Period on 03/01/2020 $ 5,242,642.75
Plus: Deposits and Other Credits Totaling + 2400
Less: Checks and Other Debits/Withdrawals Totaling - oe 00
Balance at End of this Statement Period on 03/31/2020 $ 5,242,642.75

For this Statement Period:

Average Balance $ 5,242,642.75
Minimum Balance $ 5,242,642.75
Monthly Item Activity (Accountholders entitled to 100 items free)
0 Checks Written + 0 Deposit Tickets + 0 Deposit Items =
_ Items Charged This Month: 0

ACCOUNT ACTIVITY - BUSINESS CHECKING. _

There was no activity during this Statement Period

Case 19-00010 Document 396-4 Filed 04/24/20

LENDER Member FDIC See the reverse side of page 1 of this statement for: How to Read Your Statement, Rec ation Fares and In Case of Errors or oven age Your Elecl 1 & Bas Transters. TAB CM-2102 (Rev, 11/01/14)
41:11 AM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

 

04/08/20 Reconciliation Summary
10224 - FHB-Restd Gen Acct .6127, Period Ending 03/31/2020
Mar 31, 20
Beginning Balance §,242,642.75
Cleared Balance §,242,642.75
Register Balance as of 03/31/2020 §,242,642.75
Ending Balance §,242,642.75

Page 1

Case 19-00010 Document 396-1 Filed 04/24/20 Page 77 of 78
14:14 AM ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

 

 

 

 

 

04/08/20 Reconciliation Detail
10224 - FHB-Restd Gen Acct 15127, Period Ending 03/31/2020
Type Date Num Namo Ctr Amount Balance
Beginning Balance 5,242,642.75
Cleared Batance §,242,642.75
Register Balance as of 03/31/2020 §,242,642.75
Ending Balance 5,242,642.75

 

 

Page 1

Case 19-00010 Document 396-1 Filed 04/24/20 Page 78 of 78
